


Exhibit 10.1
MIDCAP BUSINESS CREDIT LLC
LOAN AND SECURITY AGREEMENT
(ALL ASSETS)
THIS LOAN AND SECURITY AGREEMENT (as amended, modified, restated or
supplemented, this “Agreement”), is entered into as of February 29, 2016, by and
among MIDCAP BUSINESS CREDIT LLC, a Texas limited liability company, the secured
party hereunder (“Lender”), INDUSTRIAL SERVICES OF AMERICA, INC., a Florida
corporation (“ISA”; and together with any additional Person (as defined in
Section 15(n) below) that at any time after the date hereof becomes an
additional borrower to this Agreement, jointly, severally and collectively,
“Borrowers” and each a “Borrower”), ISA LOGISTICS LLC, a Kentucky limited
liability company (“ISA Logistics”), ISA INDIANA, INC., an Indiana corporation
(“ISA Indiana”), ISA REAL ESTATE, LLC, a Kentucky limited liability company
(“ISA Real Estate”), ISA INDIANA REAL ESTATE, LLC, a Kentucky limited liability
company (“ISA IN Real Estate”), 7021 GRADE LANE LLC, a Kentucky limited
liability company (“7021 Grade Lane”), 7124 GRADE LANE LLC, a Kentucky limited
liability company (“7124 Grade Lane”), and 7200 GRADE LANE LLC, a Kentucky
limited liability company (“7200 Grade Lane”; and together with ISA Logistics,
ISA Indiana, ISA Real Estate, ISA IN Real Estate, 7021 Grade Lane, 7124 Grade
Lane and any additional Person that at any time after the date hereof becomes a
guarantor to this Agreement, jointly, severally and collectively, “Guarantors”
and each a “Guarantor”; and together with Borrowers, jointly, severally and
collectively, “Loan Parties” and each a “Loan Party”).
The parties agree as follows:
1.SECURITY INTEREST.
(a)    Each Loan Party, for valuable consideration, receipt whereof is hereby
acknowledged, hereby grants to Lender a Lien (as defined in Section 1(b) below)
and continuing security interest in and to, and assigns to Lender, all of its
assets, wherever located and whether now owned or hereafter acquired, including,
without limitation, the following: all accounts, books, chattel paper,
documents, general intangibles, instruments, deposit accounts, letter of credit
rights, supporting obligations, commercial tort claims, investment property,
inventory, equipment and other goods, goodwill, patents and patent applications,
tradenames, servicemarks, trademarks and trademark applications, copyrights,
blueprints, drawings and all proceeds and products (whether tangible or
intangible) of all of the foregoing in any form, including, without limitation,
all proceeds of credit, fire or other insurance, and also including, without
limitation, rents and profits resulting from the temporary use of any of the
foregoing (collectively, the “Collateral”). Notwithstanding the foregoing, all
Real Property Collateral (as defined in Section 1(b) below) shall be deemed to
be included as part of the Collateral.
(b)    As used in this Section 1 and elsewhere in this Agreement, the following
terms shall have the following meanings:
(i)    “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory






--------------------------------------------------------------------------------




or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a capital lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
(ii)    “Mortgage Policies” shall mean, individually and collectively, one or
more mortgagee title insurance policies (or marked commitments to issue the same
with all conditions to issuance having been satisfied) for the Real Property
Collateral issued by a title insurance company satisfactory to Lender.
(iii)    “Mortgages” shall mean, individually and collectively, one or more
mortgages, deeds of trust or deeds to secure debt, executed and delivered by a
Loan Party or its Subsidiaries in favor of Lender, in form and substance
reasonably satisfactory to Lender, that encumber the Real Property Collateral,
and each such mortgage, deed of trust or deed to secure debt is individually a
“Mortgage”.
(iv)    “Real Property” shall mean any estates or interests in real property now
owned or hereafter acquired by a Loan Party and the improvements thereto.
(v)    “Real Property Collateral” shall mean the Real Property identified on
Schedule “D” annexed hereto and any Real Property hereafter acquired by any Loan
Party.
(vi)    “Uniform Commercial Code” shall mean the Connecticut Uniform Commercial
Code, as in effect from time to time; provided, however, that, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection, priority, or remedies with respect to Lender’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of Connecticut, the term “Uniform
Commercial Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies. To the extent
that defined terms set forth herein shall have different meanings under
different Articles under the Uniform Commercial Code, the meaning assigned to
such defined term under Article 9 of the Uniform Commercial Code shall control.
(c)    Any terms used in this Section 1 and elsewhere in this Agreement that are
defined in the Uniform Commercial Code shall be construed and defined as set
forth in the Uniform Commercial Code unless otherwise defined herein. The
meaning of any term defined herein by reference to the Uniform Commercial Code
will not be limited by reason of any limitation set forth on the scope of the
Uniform Commercial Code, whether under Section 9-109 of the Uniform Commercial
Code, by reason of federal preemption or otherwise.
2.    OBLIGATIONS SECURED.
(a)    The Lien granted hereby is to secure payment and performance of any and
all obligations, liabilities and Indebtedness (as defined in Section 15(n)
below) of Loan Parties to Lender under this Agreement and the Loan Documents (as
defined in Section 4(n) below), and also any and all other obligations,
liabilities and Indebtedness of Loan Parties to Lender (whether or not

2



--------------------------------------------------------------------------------




such obligations are related to the transactions described in this Agreement),
of any and every kind and nature, howsoever created, arising or evidenced and
howsoever owned, held or acquired, whether now or hereafter existing, whether
now due or to become due, whether primary, secondary, direct, indirect,
absolute, contingent or otherwise (including, without limitation, obligations of
performance), whether several, joint or joint and several, and whether arising
or existing under written or oral agreement or by operation of law, including,
without limitation, all interest and fees that accrue after the commencement by
or against any Loan Party of an Insolvency or Liquidation Proceeding (as defined
in Section 2(b) below), regardless of whether such interest and fees are allowed
claims therein (collectively, the “Obligations”). Without limiting the
generality of the foregoing, the Obligations of Loan Parties under the Loan
Documents include the obligation to pay (i) the principal of the loans and
advances to Borrowers, (ii) interest accrued on the loans and advances to
Borrowers, (iii) costs and expenses payable pursuant to this Agreement and under
the other Loan Documents, (iv) fees payable under the Agreement or any of the
other Loan Documents, and (v) indemnities and other amounts payable by any Loan
Party under any Loan Document. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency or Liquidation Proceeding.
(b)    As used in this Section 2 and elsewhere in this Agreement, the following
terms shall have the following meanings:
(i)    “Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 USC
§101 et seq., as in effect from time to time, and any successor statute thereto.
(ii)    “Insolvency Law” shall mean the Bankruptcy Code and any similar
legislation in another jurisdiction as applicable and as in effect from time to
time.
(iii)    “Insolvency or Liquidation Proceeding” shall mean: (A) any voluntary or
involuntary case or proceeding under any Insolvency Law with respect to any
Person comprising any Loan Party; (B) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Person comprising any Loan Party or with respect to a
material portion of their respective assets; (C) any liquidation, dissolution,
reorganization or winding up of any Person comprising any Loan Party, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or (D) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Person comprising any Loan Party.
3.    PLACES OF BUSINESS, INVENTORY LOCATIONS AND RETURNS POLICY.
(a)    Each Loan Party represents and warrants that it has no places of business
other than those places of business are listed on Schedule “A” annexed hereto.
Each Loan Party’s principal executive office and the office where such Loan
Party keeps its books and records concerning the Collateral (including, without
limitation, its accounts, contract rights and other property) are those set
forth on Schedule “A” annexed hereto (each, a “Principal Office”). Each

3



--------------------------------------------------------------------------------




Loan Party agrees that all inventory presently owned by such Loan Party is
stored at the locations set forth on Schedule “A” annexed hereto.
(b)    Loan Parties shall promptly notify Lender in writing of any change in the
location of any Principal Office or the location at which inventory or other
Collateral is stored or the establishment of any new place of business or
location at which inventory or other Collateral is stored or office where its
books and records are kept which would be shown in this Agreement if it were
executed after such change.
4.    ADDITIONAL REPRESENTATIONS AND WARRANTIES. Each Loan Party represents and
warrants that:
(a)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and shall hereafter
remain in good standing under the laws of each such jurisdiction, (ii) is duly
qualified and in good standing in every other jurisdiction in which it is doing
business and shall hereafter remain duly qualified and in good standing in every
other jurisdiction in which the failure to qualify or become licensed could have
a material adverse effect on the financial condition, business or operations of
such Loan Party or the value of any Collateral, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into this Agreement
and the other Loan Documents to which it is a party and to carry out the
transactions contemplated hereby and thereby.
(b)    Each Loan Party’s exact legal name is as set forth in this Agreement.
(c)    The jurisdiction of formation and organizational identification number of
each Loan Party is as set forth on Schedule “A” annexed hereto.
(d)    The execution, delivery and performance of this Agreement, and any other
document executed in connection herewith, are within each Loan Party’s requisite
power and authority, have been duly and validly authorized, are not in
contravention of any law or the terms of such Loan Party’s charter, by-laws,
partnership agreements, operating agreements or other organizational papers, or
of any indenture, agreement or undertaking to which such Loan Party is a party
or by which such Loan Party’s properties may be bound.
(e)    All certificates of incorporation or formation, bylaws, partnership
agreements, operating agreements and all amendments thereto (as applicable) of
each Loan Party have been duly filed and true and correct copies have been
delivered to Lender. All Equity Interests (as defined in Section 4(n) below)
issued by each Loan Party were duly issued in compliance with all applicable
laws, regulations and governing documents of such Loan Party. All books and
records of Loan Parties, including, but not limited to, the minute books,
by-laws, partnership and operating agreements and books of account, are accurate
and up to date and will be so maintained during the term of this Agreement.
(f)    Each Loan Party owns all of the assets reflected in the most recent
financial statements of such Loan Party provided to Lender, except assets sold
or otherwise disposed of in

4



--------------------------------------------------------------------------------




the ordinary course of business since the date thereof, and such assets
(together with any assets acquired since such date, including, without
limitation, the Collateral) are free and clear of any Lien, except Permitted
Liens (as defined in Section 15(b) below).
(g)    Each Loan Party has made or filed all tax returns, reports and
declarations relating to any material tax liability required by any jurisdiction
to which such Loan Party is subject (any tax liability which may result in a
Lien on any Collateral being hereby deemed material); has paid all taxes shown
or determined to be due thereon except those being contested in good faith and
which each Loan Party has, prior to the date of such contest, identified in
writing to Lender as being contested; and have made adequate provisions for the
payment of all taxes so contested, so that no Lien will encumber any Collateral,
and in respect of subsequent periods.
(h)    Each Loan Party (i) is subject to no charter, corporate, partnership,
limited liability company or other legal restriction, or any judgment, award,
decree, order, governmental rule or regulation or contractual restriction which
could have a material adverse effect on its financial condition, business or
prospects, and (ii) is in compliance with its charter documents and by-laws,
partnership and operating agreements and all contractual requirements by which
it or any of its properties may be bound and all applicable laws, rules and
regulations (including without limitation those relating to environmental
protection) other than laws, rules or regulations the validity or applicability
of which it is contesting in good faith or provisions of any of the foregoing,
the failure to comply with which cannot reasonably be expected to materially
adversely affect its financial condition, business or prospects or the value of
any Collateral.
(i)    There are no actions, suits, proceedings or investigations pending or, to
each Loan Party’s knowledge, threatened against or affecting it or any of its
assets before or by any court or other governmental authority which, if
determined adversely to it, would have a material adverse effect on its
financial condition, business or prospects or the value of any Collateral.
(j)    Each Loan Party is in compliance with ERISA; no Reportable Event has
occurred and is continuing with respect to any Plan; and each Loan Party has no
unfunded vested liability under any Plan. The word “Plan” as used in this
Agreement shall mean any employee plan subject to Title IV of the Employee
Retirement Income Security Act of 1974 (“ERISA”) maintained for employees of any
Loan Party, any Subsidiary (as defined in Section 4(n) below) of any Loan Party
or any other trade or business under common control with Loan Parties within the
meaning of Section 414(c) of the Internal Revenue Code of 1986 or any
regulations thereunder.
(k)    No Loan Party nor, to the knowledge of such Loan Party, any of its
respective owners, Subsidiaries or Affiliates (as defined in Section 4(n)
below), are in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (“Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56.
(l)    No Loan Party nor, to the knowledge of such Loan Party, any of its
respective owners, Subsidiaries or Affiliates or other agents of such Loan Party
acting or benefiting in any

5



--------------------------------------------------------------------------------




capacity in connection with the transactions contemplated hereunder, are any of
the following: (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order; (ii) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a Person with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (iv) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order; or (v) a Person that is named as a “specially designated
national and blocked Person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) at its official
website or any replacement website or other replacement official publication of
such list.
(m)    No Loan Party nor, to the knowledge of such Loan Party, any agent of any
of its respective owners, Subsidiaries or Affiliates acting in any capacity in
connection with the transactions contemplated hereunder (i) conduct any business
or engage in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person described in Section 4(1) above, (ii) deal in,
or otherwise engage in any transaction relating to, any property or interest in
property blocked pursuant to the Executive Order, or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.
(n)    As used in this Section 4 and elsewhere in this Agreement, the following
terms shall have the following meanings:
(i)    “Affiliate” shall mean, as applied to any Person, any other Person who
controls, is controlled by, or is under common control with, such Person. For
purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Equity
Interests, by contract, or otherwise; provided, however, that, for purposes of
the definition of Eligible Accounts and Section 15(h): (a) any Person which owns
directly or indirectly five percent (5%) or more of the Equity Interests having
ordinary voting power for the election of the board of directors or equivalent
governing body of a Person or five percent (5%) or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.
(ii)    “Equity Interests” shall mean, with respect to any Person, all shares,
interests or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date of this Agreement, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.
(iii)    “Loan Documents” shall mean this Agreement, any Borrowing Base
Certificate, any guaranty in favor of Lender, any security agreement in favor of
Lender, any pledge agreement in favor of Lender, the Mortgages, the K&R
Subordination Agreement, the 7100 Grade Lane Subordination Agreement, any note
or notes executed by any Borrower in connection with

6



--------------------------------------------------------------------------------




this Agreement and payable to Lender, and any other instrument or agreement
entered into, now or in the future, by any Loan Party and Lender in connection
with this Agreement.
(iv)    “Subsidiary” of a Person shall mean a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Equity Interests having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.
5.    LOANS AND OTHER FINANCIAL ACCOMMODATIONS.
(a)    Subject to the terms and provisions of this Agreement, Lender hereby
agrees to make loans and advances to Borrowers pursuant to a revolving line of
credit in Borrowers’ favor in the amount of the Credit Limit (as defined in
Section 5(e) below), as determined by Lender from time to time hereafter. Each
Borrower agrees that the aggregate unpaid principal of all loans outstanding at
any one time shall not exceed such Borrower’s Borrowing Base (as defined in
Section 5(e) below).
(b)    Each Borrower agrees that all proceeds under this Agreement shall be
utilized by such Borrower for the following purposes only: (i) on the date
hereof, to repay in full all Indebtedness owing by Loan Parties to Wells Fargo
Bank, National Association (the “Existing Creditor”); (ii) to pay transaction
fees and expenses required to be paid by Loan Parties on the date hereof; (iii)
to provide for working capital needs of such Borrower subject to the terms of
this Agreement; and (iv) as otherwise provided in this Agreement.
(c)    All loans made by Lender pursuant to this Section 5 shall bear interest
and, at the option of Lender, shall be evidenced by and repayable in accordance
with a revolving note drawn to the order of Lender substantially in the form of
Exhibit 1 hereto (“Note”), as the same may hereafter be amended, supplemented or
restated from time to time, and any note or notes issued in substitution
therefor, but in all events shall be conclusively evidenced by Lender’s records
of loans.
(d)    Interest will be charged to each Borrower at a fluctuating rate which is
the daily equivalent to a rate equal to the aggregate of: (i) the Prime Rate
plus (ii) two and one-half of one percent (2.50%) per annum, or at such other
rate agreed upon from time to time by the parties, upon the balance owing by
such Borrower to Lender at the close of each day. The rate of interest payable
by Borrowers shall be changed effective as of that date in which a change in the
Prime Rate becomes effective. Interest shall be computed on the basis of the
actual number of days elapsed over a year of three hundred sixty (360) days.
(e)    As used in this Section 5 and elsewhere in this Agreement, the following
terms shall have the following meanings:
(i)    “Borrowing Base” shall mean, as of any date of determination, with
respect to any Borrower, the sum of the following:

7



--------------------------------------------------------------------------------




(A)    up to eighty-five percent (85%) of the unpaid face amount of Qualified
Accounts of such Borrower; plus
(B)    the lesser of (1) $2,500,000 and (2) seventy-five percent (75%) times the
then extant Net Orderly Liquidation Percentage times the cost of Eligible
Inventory of such Borrower; plus
(C)    the lesser of (1) $500,000 and (2) forty percent (40%) of the Net Forced
Liquidation Value of Eligible Equipment of such Borrower (the “Equipment
Sub-Line”); which Equipment Sub-Line shall amortize as described in Section 5(f)
below; minus
(D)    the Borrowing Base Reserve.
Without limiting Lender’s discretion, notwithstanding the actual net face value
of any Qualified Account of Borrowers, for purposes of computing the Borrowing
Base, the value of all Qualified Accounts due from any account debtor (other
than United States government agencies) shall not exceed the sum of $150,000 in
the aggregate for all Borrowers. Lender may, in its sole discretion, raise or
lower the $150,000 limit set forth in the immediately preceding sentence without
in any way creating a course of conduct which requires Lender to maintain such
raised or lowered limit or to raise or lower such limit again in the future.
Lender, in its exercise of its discretion, has initially set higher credit
limits on those customers of a Borrower set forth on Exhibit 2 attached hereto.
(ii)    “Borrowing Base Certificate” shall mean a form of borrowing base
certificate, in form and substance acceptable to Lender.
(iii)    “Borrowing Base Reserve” shall mean, as of any date of determination,
(A) such amounts (expressed as either a specified amount or as a percentage of a
specified category or item) as Lender may from time to time establish and adjust
in reducing the amount available for borrowing (1) to reflect events,
conditions, contingencies or risks which, as determined by Lender in its
Permitted Discretion, do or may affect (x) the Collateral or its value, (y) the
assets, business or prospects of any Borrower, or (z) the Liens and other rights
of Lender in the Collateral (including the enforceability, perfection and
priority thereof), or (2) to reflect Lender’s judgment (determined in its
Permitted Discretion) that any collateral report or financial information
furnished by or on behalf of any Borrower to Lender is or may have been
incomplete, inaccurate or misleading in any material respect, or (3) in respect
of any state of facts that Lender determines in its Permitted Discretion
constitutes an Event of Default (as defined in Section 16 below), and (B) the
Cost Reserve.
(iv)    “Cost Reserve” shall mean, as of any date of determination, an amount
equal to five percent (5%) of the total inventory of Borrowers.
(v)    “Credit Limit” shall mean an amount equal to $6,000,000.
(vi)    “Eligible Equipment” shall mean the equipment owned by Borrowers and set
forth on Exhibit 3 attached hereto.

8



--------------------------------------------------------------------------------




(vii)    “Eligible Inventory” shall have the meaning set forth in Section 7
below.
(viii)    “Hard Costs” shall mean, with respect to the purchase by any Borrower
of an item of Eligible Equipment, the net cash amount actually paid to acquire
title to such item, net of all incentives, trade in allowances, discounts and
rebates, and exclusive of freight, delivery charges, installation costs and
charges, software costs, charges and fees, warranty costs, taxes, insurance and
other incidental costs or expenses and all indirect costs or expenses of any
kind.
(ix)    “Net Forced Liquidation Value” shall mean, with respect to Eligible
Equipment, the estimated most probable net amount, expressed in terms of
currency, which could typically be realized at a public auction sale of such
Eligible Equipment under forced sale conditions and under present-day economic
trends, as of the effective date of the most recent acceptable appraisal of
equipment received by Lender in accordance with this Agreement, net of all
direct auction expenses and exclusive of a buyer’s premium.
(x)    “Net Orderly Liquidation Percentage” shall mean the percentage of the
Value of a Borrower’s inventory that is estimated to be recoverable in an
orderly liquidation of such inventory as set forth in the most recent acceptable
appraisal received by Lender and upon which Lender may rely, net of all
operating expenses and associated costs and expenses of such liquidation, such
percentage to be as determined from time to time by an appraisal company
selected or approved by Lender with such most recent acceptable appraisal to be
in form, scope, methodology and content acceptable to Lender.
(xi)    “Permitted Discretion” shall mean a determination made in the exercise
of reasonable (from the perspective of a secured lender) business judgment.
(xii)    “Prime Rate” shall mean the Prime Rate as published from time to time
in the “Money Rates” section of The Wall Street Journal or any successor
publication, or in the event that such rate is no longer published in The Wall
Street Journal, a comparable index or reference selected by Lender. The Prime
Rate need not and may not necessarily be the lowest or most favorable rate.
Interest shall be payable in lawful money of the United States of America to
Lender, or as Lender shall direct, without set-off, deduction or counterclaim
monthly, in arrears, on the first day of each month, commencing on the first day
of the month next succeeding the date hereof.
(xiii)    “Qualified Accounts” shall have the meaning set forth in Section 7
below.
(xiv)    “Value” shall mean, as determined by Lender in its Permitted
Discretion, with respect to inventory, the lower of (A) cost computed on a
first-in, first-out basis in accordance with GAAP or (B) market value; provided,
that, for purposes of the calculation of the Borrowing Base, (1) the Value of
the inventory shall not include: (x) the portion of the value of inventory equal
to the profit earned by any Affiliate on the sale thereof to any Borrower or (y)
write-ups or write-downs in value with respect to currency exchange rates, and
(2) notwithstanding

9



--------------------------------------------------------------------------------




anything to the contrary contained herein, the cost of the inventory shall be
computed in the same manner and consistent with the most recent appraisal of the
inventory received and accepted by Lender, if any.
(f)    All funds disbursed in connection with the Equipment Sub-Line shall
amortize based upon a sixty (60) month amortization schedule, commencing with
the month ending March 31, 2016, in an amount equal to the sum of all advances
then disbursed divided by sixty (60); provided, that, the entire unpaid
principal balance of the Equipment Sub-Line and all accrued and unpaid interest
thereon shall be due and payable at the end of the Term (as defined in Section
21 below). Amortization of Equipment Sub-Line of Credit shall not reduce the
Credit Limit.
(g)    Each Borrower hereby authorizes and directs Lender, in Lender’s sole
discretion (provided, however, that, Lender shall have no obligation to do so):
(i) to pay accrued interest as the same becomes due and payable pursuant to this
Agreement or pursuant to any note or other agreement by and between such
Borrower and Lender, and to treat the same as a loan to such Borrower, which
shall be added to such Borrower’s loan balance pursuant to this Agreement; (ii)
to charge any of such Borrower’s accounts under the control of Lender; or (iii)
apply the proceeds of Collateral, including, without limitation, payments on
accounts and other payments from sales or lease of inventory and any other funds
to the payment of such items. Lender shall promptly notify Borrower
Representative (as defined in Section 23 below) of any such charges or
applications.
(h)    The Borrowing Base formula set forth above is intended solely for
monitoring purposes. The making of loans, advances, and credits by Lender to any
Borrower in excess of the above described Borrowing Base formula for such
Borrower is for the benefit of Borrowers and does not affect the Obligations of
Borrowers hereunder; all such loans constitute Obligations and must be repaid by
Borrowers in accordance with the terms of this Agreement.
(i)    If any amount due pursuant to this Agreement or under the Note is not
paid within ten (10) days after the date it is due and payable, without in any
way affecting Lender’s right to declare an Event of Default to have occurred,
Lender may in its sole discretion assess a late charge equal to five percent
(5%) of such late payment against Borrowers, which late charge shall be
immediately due and payable and may be paid by treating the same as a loan made
to Borrowers.
6.    DEFINITION OF QUALIFIED ACCOUNT. The term “Qualified Account”, as used
herein, shall mean an account owing to any Borrower which met the following
specifications at the time it came into existence and continues to meet the same
until it is collected in full:
(a)    The account is not more than ninety (90) days from the date of the
invoice thereof.
(b)    The account arose from the performance of services or an outright sale of
goods by such Borrower, such goods have been shipped to the account debtor, and
such Borrower has possession of, or have delivered to Lender, shipping and
delivery receipts evidencing such shipment.

10



--------------------------------------------------------------------------------




(c)    The account is not subject to any prior assignment, claim or Lien, and
such Borrower will not make any further assignment thereof or create any further
Liens therein, except as set forth on Schedule “B” annexed hereto, nor permit
such Borrower’s rights therein to be reached by attachment, levy, garnishment or
other judicial process.
(d)    The account is not subject to set-off, credit, allowance or adjustment by
the account debtor, except discount allowed for prompt payment and the account
debtor has not complained as to his liability thereon and has not returned any
of the goods from the sale of which the account arose.
(e)    The account arose in the ordinary course of such Borrower’s businesses
and did not arise from the performance of services or a sale of goods to
suppliers or employees of such Borrower.
(f)    No notice of bankruptcy or insolvency of the account debtor has been
received by or is known to any Borrower.
(g)    The account is not owed by an account debtor whose principal place of
business is outside the United States of America or Canada, unless (i) backed by
a bank letter of credit naming Lender as beneficiary or assigned to Lender, in
Lender’s possession or control, and with respect to which a control agreement
concerning the letter-of-credit rights is in effect, and acceptable to Lender in
all respects, in its sole discretion, or (ii) covered by a foreign receivables
insurance policy acceptable to Lender in its sole discretion which names Lender
as beneficiary or co-insured.
(h)    The account is not owed by any entity which is a parent, brother/sister,
Subsidiary or Affiliate of such Borrower.
(i)    The account debtor is not located in the State of New Jersey, in the
State of Minnesota or in the State of West Virginia (or any other state that
requires an entity to file a business activity report or similar document in
order to bring suit or otherwise enforce its remedies against an account debtor
in the courts or through any judicial process of such state), unless (i) such
Borrower has filed and shall file all legally required Notice of Business
Activities Reports with the New Jersey Division of Taxation, the Minnesota
Department of Revenue or the West Virginia Department of Tax and Revenue, as the
case may be; or (ii) such Borrower is exempt from such filing requirement.
(j)    The account is not owed by a government agency of the United States.
(k)    The account, when aggregated with all of the accounts of that account
debtor and their respective Affiliates does not exceed fifteen percent (15%) of
the then aggregate of all accounts.
(l)    The account is not evidenced by a promissory note.
(m)    The account did not arise out of any sale made on a bill and hold, dating
or delayed shipment basis.

11



--------------------------------------------------------------------------------




(n)    The account does not arise out of a progress billing prior to completion
of the order.
(o)    The account or the account debtor has not, for any reason, been deemed by
Lender, in its Permitted Discretion, to be unacceptable.
provided, that, (1) if at any time twenty-five percent (25%) or more of the
aggregate amount of the accounts due from any account debtor are unpaid in whole
or in part more than ninety (90) days from the respective dates of invoice, from
and after such time none of the accounts (then existing or hereafter arising)
due from such account debtor shall be deemed to be Qualified Accounts until such
time as less than twenty-five percent (25%) of the unpaid accounts due from such
account debtor are (as a result of actual payments received thereon) more than
ninety (90) days from the date of invoice; accounts payable by any Borrower to
an account debtor shall be netted against accounts due from such account debtor
and the difference (if positive) shall constitute Qualified Accounts from such
account debtor for purposes of determining the Borrowing Base (notwithstanding
paragraph (d) above); (2) characterization of any account due from an account
debtor as a Qualified Account shall not be deemed a determination by Lender as
to its actual value nor in any way obligate Lender to accept any account
subsequently arising from such account debtor to be, or to continue to deem such
account to be, a Qualified Account; (3) it is each Borrower’s responsibility to
determine the creditworthiness of account debtors and all risks concerning the
same and collection of accounts are with such Borrower; and (4) all accounts
whether or not Qualified Accounts constitute Collateral.
7.    DEFINITION OF ELIGIBLE INVENTORY. The term “Eligible Inventory”, as used
herein, shall mean any Borrower’s inventory consisting of scrap metal
(including, without limitation, recycled metals and automobile parts) which met
the following specifications at the time it came into existence and continues to
meet the same until it is collected in full:
(a)    The inventory is held for sale in the ordinary course of such Borrower’s
business through normal trade channels.
(b)    The inventory is stored at one of such Borrower’s locations which is
either owned by such Borrower or subject to a landlord or bailee waiver in form
and substance satisfactory to Lender.
(c)    The inventory is subject to a perfected first priority Lien in favor of
Lender.
(d)    The inventory is owned by such Borrower free and clear of any Lien except
(i) the Lien in favor of Lender, (ii) as set forth on Schedule “B” annexed
hereto, or (iii) Permitted Liens.
(e)    The inventory is currently saleable in the ordinary course of the
operations of such Borrower.

12



--------------------------------------------------------------------------------




(f)    The inventory has been produced by such Borrower in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all rules, regulations
and orders promulgated thereunder.
(g)    The inventory is not stored with a bailee, warehouseman or similar party
unless Lender has given its prior written consent thereto.
(h)    The inventory does not constitute supplies.
(i)    The inventory is not packaging.
(j)    The inventory is not sample inventory or customer supplied parts or
inventory.
(k)    The inventory has not been designated by Lender, in its Permitted
Discretion, as unacceptable for any reason by notice to such Borrower.
8.    LENDER’S REPORTS. After the end of each month, Lender will render to
Borrower Representative a statement of Borrowers’ loan account with Lender
hereunder, showing all applicable credits and debits. Each statement shall be
considered correct and to have been accepted by Borrowers and shall be
conclusively binding upon Borrowers in respect of all charges, debits and
credits of whatsoever nature contained therein under or pursuant to this
Agreement, and the closing balance shown therein, unless Borrower Representative
notifies Lender in writing of any discrepancy within twenty (20) days from the
mailing by Lender to Borrower Representative of any such monthly statement.
9.    CONDITIONS OF LENDING.
(a)    Conditions Precedent to the Initial Extension of Credit. The willingness
of Lender to consider making the initial loans and advances hereunder shall be
subject to the conditions precedent that Lender shall have received all of the
following, each in form and substance satisfactory to Lender:
(xv)    This Agreement, properly executed on behalf of Loan Parties.
(xvi)    The Note drawn to the order of Lender in the face amount of the Credit
Limit.
(xvii)    A true and correct copy of any and all leases pursuant to which any
Loan Party is leasing any real property, together with a duly executed
landlord’s consent and waiver with respect to the premises located at 7100 Grade
Lane, Louisville, KY.
(xviii)    Current searches of appropriate filing offices showing that (A) no
state or federal tax liens have been filed and remain in effect against any Loan
Party, (B) no financing statements have been filed and remain in effect against
any Loan Party, except those financing statements relating to Liens set forth on
Schedule “B” annexed hereto and those financing statements

13



--------------------------------------------------------------------------------




filed by Lender, and (C) Lender has duly filed all financing statements
necessary to perfect the Liens granted hereunder, to the extent the Liens are
capable of being perfected by filing.
(xix)    A certificate of the Secretary, Assistant Secretary, General Partner,
Member or Manager of each Loan Party, certifying as to (A) the resolutions of
the directors and, if required, the shareholders, partners or members of such
Loan Party, authorizing the execution, delivery and performance of this
Agreement and related documents, (B) the certificate or articles of
incorporation or formation and by-laws, partnership or operating agreement of
such Loan Party (as applicable), and (C) the signatures of the officers or
agents of such Loan Party authorized to execute and deliver this Agreement and
the other Loan Documents, including loan requests, on behalf of such Loan Party.
(xx)    A current certificate issued by the Secretary of State of the state of
each Loan Party’s incorporation or formation, certifying that such Loan Party is
in compliance with all corporate organizational requirements of such state.
(xxi)    Evidence that each Loan Party is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.
(xxii)    An opinion of counsel for each Loan Party delivered to Lender (in form
and substance reasonably acceptable to Lender).
(xxiii)    Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement in favor of Lender and
general liability insurance naming Lender as an additional insured.
(xxiv)    A liquidating contract work-through agreement, properly executed by
Sean Garber, President of ISA, pursuant to which such Person agrees to cooperate
and assist Lender in certain events related to Borrowers’ defaults in connection
with the Obligations as well as a certain non-compete covenants.
(xxv)    A letter, satisfactory to Lender, from the Existing Creditor (A)
stating the amount necessary to repay in full the obligations of Loan Parties to
the Existing Creditor, (B) agreeing that upon receipt of such amount all Liens
and guarantees securing such obligations shall be automatically terminated and
released, and (C) authorizing Loan Parties and Lender to file and/or deliver UCC
termination statements and such other release and termination documents in
connection therewith.
(xxvi)    A subordination and/or intercreditor agreement between Lender and K&R,
LLC (“K&R”), and acknowledged by Loan Parties (as amended, restated,
supplemented or otherwise modified from time to time, the “K&R Subordination
Agreement”).
(xxvii)    A subordination and/or intercreditor agreement between Lender and
7100 Grade Lane LLC (“7100 Grade Lane”), and acknowledged by Loan Parties (as
amended,

14



--------------------------------------------------------------------------------




restated, supplemented or otherwise modified from time to time, the “7100 Grade
Lane Subordination Agreement”).
(xxviii)    Payment of the fees due through the date of the initial loan and
expenses incurred by Lender through such date required to be paid by Borrowers
pursuant to this Agreement.
(xxix)    A Borrowing Base Certificate for each Borrower which indicates that
such Borrower has Excess Availability (as defined in Section 15(n) below) of not
less than $1,000,000 after giving effect to (A) the initial extensions of credit
hereunder, (B) the payment of all fees and expenses required to be paid by
Borrowers on the date hereof, and (C) the payment of all other amounts to
Existing Lender contemplated on the date hereof.
(xxx)    Such other documents, instruments and agreements as Lender in its sole
discretion may require.
(xxxi)    A Customer Identification Information form and such other forms and
verification as Lender may need to comply with the U.S.A. Patriot Act.
(xxxii)    Deposit account control agreements, in form and substance
satisfactory to Lender, duly authorized, executed and delivered by Lender, each
applicable Loan Party and each applicable Bank with respect to each of the
deposit accounts set forth on Schedule “E” annexed hereto.
(xxxiii)    Appraisals of the Real Property Collateral in form and substance
satisfactory to Lender which Lender may rely upon and performed by an appraiser
acceptable to Lender.
(xxxiv)    A phase-I environmental report and a real estate survey with respect
to each parcel composing the Real Property Collateral which Lender may rely
upon; the environmental consultants and surveyors retained for such reports or
surveys, the scope of the reports or surveys, and the results thereof shall be
acceptable to Lender.
(xxxv)    A completed Standard Flood Hazard Determination Form issued by the
Department of Homeland Security Federal Emergency Management Agency with respect
to each parcel of Real Property Collateral indicating whether or not such parcel
is located in a special flood hazard zone, together with an acceptable flood
insurance policy, if required.
(xxxvi)    To the extent not listed above, all other agreements, documents and
instruments listed on the Closing Document Index previously provided to Loan
Parties.
(b)    Conditions Precedent to all Extensions of Credit. The willingness of
Lender to consider making any loans and advances hereunder at any time shall be
subject to the following conditions precedent:

15



--------------------------------------------------------------------------------




(i)    the representations and warranties contained in Sections 3 and 4 hereof
are correct on and as of the date of such loan, as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date; and
(ii)    no event has occurred and is continuing, or would result from such loan
which constitutes an Event of Default or which, with notice or the passage of
time or both, would constitute an Event of Default.
(iii)    Conditions Subsequent. The willingness of Lender to continue to make
loans and advances is subject to the fulfillment, on or before the date
applicable thereto, of the conditions subsequent set forth on Schedule “F”
annexed hereto (the failure by any Loan Party to so perform or cause to be
performed such conditions subsequent as and when required by the terms thereof,
shall constitute an Event of Default).
10.    FEES.
(a)    Closing Fee. In consideration of Lender entering into this Agreement,
Borrowers shall pay to Lender a non-refundable fee on the date hereof in the
amount of $60,000.
(b)    Facility Fee. Borrowers shall pay to Lender a non-refundable annual fee
equal to the then Credit Limit times one percent (1%) per annum on each
anniversary of the date hereof.
(c)    Audit Fees. Borrowers hereby agree to pay Lender, on demand, audit fees
in connection with any audits or inspections conducted by Lender or its agents
of any Collateral or Borrowers’ operations or businesses at the rates
established from time to time by Lender as its audit fees (which fees are
currently $950 per person, per seven and one-half (7 ½) hour day), together with
all actual out-of-pocket costs and expenses incurred in conducting any such
audit or inspection; provided, however, that, absent an Event of Default,
Borrowers shall not be charged for more than four (4) audits or inspection in
any twelve (12) month period.
(d)    Appraisal Fees. Borrowers hereby agree to pay Lender, on demand,
appraisal fees in connection with any appraisals of any Collateral conducted at
the request of Lender; provided, however, that, absent an Event of Default,
Borrowers shall not be charged for more than two (2) appraisals in any twelve
(12) month period.
(e)    Collateral Monitoring Charge. Borrowers hereby agree to pay Lender a
monthly collateral monitoring charge for services rendered by Lender in
connection with the maintenance of this revolving line of credit (the
“Collateral Monitoring Charge”). The amount of the Collateral Monitoring Charge
shall be equal to two hundred seventy-five thousandths of one percent (0.275%)
multiplied by the average balance of the loan owing to Lender at the close of
each day for such monthly period.
(f)    Unused Credit Line Fee. Borrowers shall pay to Lender an unused credit
line fee equal to one-half of one percent (0.50%) per annum multiplied by the
daily average undrawn

16



--------------------------------------------------------------------------------




portion of the Credit Limit. Such fee shall accrue from the date of this
Agreement and shall be monthly and payable in arrears.
11.    COLLECTIONS; SET OFF; DEPOSIT ACCOUNTS; NOTICE OF ASSIGNMENT; EXPENSES;
POWER OF ATTORNEY.
(a)    Each Borrower will immediately, upon receipt of all checks, drafts, cash
and other remittances in payment of any inventory sold or in payment or on
account of such Borrower’s accounts, contracts, contract rights, notes, bills,
drafts, acceptances, general intangibles, choses in action and all other forms
of obligations, deliver the same to Lender accompanied by a remittance report in
form specified by Lender or to the depository/collection account of such
Borrower identified on Schedule “E” annexed hereto. Said proceeds shall be
delivered to Lender in the same form received except for the endorsement of any
Borrower where necessary to permit collection of items, which endorsement such
Borrower agrees to make. Lender will credit (conditional upon final collection)
all such payments against the principal or interest of any loans secured hereby
on the date received by Lender; provided, however, that, for the purpose of
computing interest, the Collateral Monitoring Charge, the Unused Credit Line Fee
and any items or payments received by Lender shall not be considered to have
been credited against any loans secured hereby until three (3) days after
receipt by Lender of any such items. The order and method of such application
shall be in the sole discretion of Lender and any portion of such funds which
Lender elects not to so apply shall be paid over from time to time by Lender to
Borrowers. Lender will at all times have the right to require each Borrower (i)
to enter into a lockbox arrangement with Lender for the collection of such
remittances and payments, or (ii) to deposit such remittances and payments at a
financial institution which has agreed to accept drafts drawn on it by Lender
under a written depository transfer agreement with Lender and to block such
Borrower’s accounts and waive their rights as against such account.
(b)    Each Loan Party hereby grants to Lender a Lien and right of setoff as
security for the Obligations to Lender upon and against the Collateral. At any
time, without demand or notice, Lender may set off the same or any part thereof
and apply the same to any liability or Obligation of Loan Parties that are due
and owing to Lender, regardless of the adequacy of any other collateral securing
the Obligations. ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF ANY LOAN PARTY, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.
(c)    Each Borrower shall maintain all of its bank accounts, including without
limitation, its operating and depository accounts, at one or more of the banks
set forth on Schedule “E” annexed hereto or with such other deposit account
banks satisfactory to Lender in its reasonable discretion (each, a “Bank” and
collectively, “Banks”). Lender shall have viewing rights with respect all bank
accounts of Borrowers set forth on Schedule “E” annexed hereto. Upon fulfillment
of the applicable conditions set forth in this Agreement and Lender’s
determination to make a loan to each Borrower, Lender shall disburse the
proceeds of the requested loan by crediting the same to the operating account of
such Borrower identified on Schedule “E” annexed hereto.

17



--------------------------------------------------------------------------------




(d)    Lender may at any time notify account debtors that Collateral has been
assigned to Lender and that payments shall be made directly to Lender. Upon
request of Lender at any time, each Borrower will so notify such account debtors
and will indicate on all billings to such account debtors that their accounts
must be paid to Lender. Lender shall have full power to collect, compromise,
endorse, sell or otherwise deal with the Collateral or proceeds thereof in its
own name or in the name of such Borrower.
(e)    Borrowers shall pay to Lender on demand any and all reasonable counsel
fees and other expenses incurred by Lender in connection with the preparation,
interpretation, enforcement, administration or amendment of this Agreement, or
of any documents relating thereto, and any and all expenses, including, but not
limited to, all reasonable attorneys’ fees and expenses, and all other expenses
of like or unlike nature which may be expended by Lender to obtain or enforce
payment of any account either as against the account debtor, Borrowers, or any
guarantor or surety of Borrowers or in the prosecution or defense of any action
or concerning any matter growing out of or connected with the subject matter of
this Agreement, the Obligations or the Collateral or any of Lender’s rights or
interests therein or thereto, including, without limiting the generality of the
foregoing, any counsel fees or expenses incurred in any Insolvency or
Liquidation Proceeding and all costs and expenses (including search fees)
incurred or paid by Lender in connection with the administration, supervision,
protection or realization on any security held by Lender for the debt secured
hereby, whether such security was granted by any Borrower or by any other Person
primarily or secondarily liable (with or without recourse) with respect to such
debt, and all costs and expenses incurred by Lender in connection with the
defense, settlement or satisfaction of any action, claim or demand asserted
against Lender in connection therewith (other than a claim arising out of the
gross negligence or willful misconduct of Lender), which amounts shall be
considered advances to protect Lender’s security, and shall be secured hereby.
At its option, and without limiting any other rights or remedies, Lender may at
any time, after the occurrence and during the continuance of an Event of
Default, pay or discharge any taxes, Liens or other encumbrances at any time
levied against or placed on any of the Collateral, and may procure and pay any
premiums on any insurance required to be carried by Borrowers, and provide for
the maintenance and preservation of any of the Collateral, and otherwise take
any action reasonably deemed necessary by Lender to protect its security, and
all amounts expended by Lender in connection with any of the foregoing matters,
including reasonable attorneys’ fees, shall be considered Obligations of
Borrowers and shall be secured hereby.
(f)    Each Loan Party does hereby make, constitute and appoint any officer or
agent of Lender as such Loan Party’s true and lawful attorney-in-fact, with
power to endorse the name of such Loan Party or any of such Loan Party’s
officers or agents upon any notes, checks, drafts, money orders, or other
instruments of payment (including payments payable under any policy of insurance
on the Collateral) or Collateral that may come into possession of Lender in full
or part payment of any amounts owing to Lender; to sign and endorse the name of
such Loan Party or any of such Loan Party’s officers or agents upon any invoice,
freight or express bill, bill of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications and notices in connection with
accounts, and any instrument or documents relating thereto or to such Loan
Party’s rights therein; to give written notice to such office and officials of
the United States Post Office to effect such change or changes of address so
that all mail addressed to such Loan Party may be delivered directly to Lender;
granting upon such Loan Party’s said attorney full power to do any

18



--------------------------------------------------------------------------------




and all things necessary to be done in and about the premises as fully and
effectually as such Loan Party might or could do, and hereby ratifying all that
said attorney shall lawfully do or cause to be done by virtue hereof. Neither
Lender nor the attorney shall be liable for any acts or omissions nor for any
error of judgment or mistake, except for their gross negligence or willful
misconduct. This power of attorney shall be irrevocable for the term of this
Agreement and all transactions hereunder and thereafter as long as Loan Parties
may be indebted to Lender. The foregoing notwithstanding, excepting only the
endorsement of checks that come into the possession of Lender, Lender agrees not
to exercise the foregoing power of attorney absent the occurrence of an Event of
Default which is continuing.
12.    FINANCING STATEMENTS. Each Loan Party hereby irrevocably authorizes
Lender at any time and from time to time to file in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of such Loan Party or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code of such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by the Uniform Commercial
Code for the sufficiency or filing office acceptance of any financing statement
or amendment, including (i) whether such Loan Party is an organization, the type
of organization and any organization identification number issued to such Loan
Party, and (ii) in the case of a financing statement filed as a fixture filing
or indicating Collateral as as-extracted Collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Each
Loan Party agree to furnish any such information to Lender promptly upon
request. Each Loan Party also ratifies its authorization for Lender to have
filed in any Uniform Commercial Code jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof
13.    LOAN PARTIES’ REPORTS.
(a)    Each Loan Party covenants and agrees that, from the date hereof until
payment and performance in full of all Obligations, and until the termination of
this Agreement, unless Lender otherwise consents in writing, such Loan Party
shall deliver or cause to be delivered to Lender: (i) within thirty (30) days
after the close of each fiscal month of Loan Parties, internally prepared
financial statements of Loan Parties on a consolidated and consolidating basis
including balance sheets as of the close of each month and statements of income
and retained earnings for such month and for that portion of the fiscal
year-to-date then ended, which shall be prepared on a basis consistent with that
of the preceding period or containing disclosure of the effect on financial
condition or results of operations of any change in such preparation, and which
shall be certified by the chief financial officer of Loan Parties as being
accurate and fairly presenting the financial condition of Loan Parties; (ii)
within thirty (30) days of the end of each fiscal quarter, a copy of the general
ledger trial balance of Loan Parties; (iii) within ninety (90) days after the
close of each fiscal year (beginning with the year ending December 31, 2016) of
Loan Parties, consolidated and consolidating financial statements of Loan
Parties for each such fiscal year, audited by recognized independent certified
public accountants selected by Loan Parties and reasonably satisfactory to
Lender, and certified, without any qualifications (including any (A) “going
concern” or like qualification or exception, (B) qualification or exception as
to the scope of such audit, or (C)

19



--------------------------------------------------------------------------------




qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the financial covenants set forth in this Agreement), by such accountants
to have been prepared in accordance with GAAP, applied on a basis consistent
with that of the preceding year or containing disclosure of the effect on
financial condition or results of operations of any change in the application of
accounting principles during the year (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder’s equity, and, if prepared, such accountants’ letter to
management); (iv) annually, at least thirty (30) days before the beginning of
each fiscal year of Loan Parties, projections on a consolidated and
consolidating basis of Loan Parties’ balance sheet, statement of profit and loss
and cash flow for the next succeeding fiscal year, broken down on a month to
month basis, such forecast to be updated to reflect the current forecast
presented to Loan Parties’ board of directors, partners, members or managers;
(v) within ten (10) days of the close of each month, (A) monthly aging of
accounts receivable and accounts payable and inventory status reports in form,
scope and substance satisfactory to Lender, and (B) a reconciliation of accounts
receivable aging, trade accounts payable aging, and inventory perpetual of each
Borrower to the general ledger and the monthly financial statements, including
any book reserves related to each category; (vi) daily loan and collateral
descriptions, including without limitation, sales, cash receipts and
adjustments, in the form supplied by Lender to Borrowers; (vii) within ten (10)
days after Loan Parties’ receipt, any management letter prepared by Loan
Parties’ independent auditors; (viii) contemporaneously with the delivery to
shareholders or governmental agencies, copies of all material reports relating
to material financial information of Loan Parties delivered to shareholders or
filed with governmental agencies; (ix) upon receipt, copies of all bank account
statements for all bank accounts maintained by Loan Parties; (x) promptly upon
Lender’s written request, (A) a detailed list of each Borrower’s customers, with
address and contact information, and (B) such other information about the
financial condition and operations of Loan Parties, as Lender may, from time to
time, reasonably request; (xi) promptly after the occurrence thereof, notice of
the cessation of the employment of Todd Phillips as Chief Financial Officer of
ISA; and (xii) promptly upon becoming aware of any Event of Default, or the
occurrence or existence of an event which, with the passage of time or the
giving of notice or both, would constitute an Event of Default hereunder, notice
thereof in writing.
(b)    All information regarding sales, cash receipts, accounts and inventory
shall be transmitted to Lender electronically, in acceptable formats (files with
extensions *.prn, *.pdf, *.txt, *.xls, and other electronic readable formats are
acceptable; scanned copies are not acceptable), either transmitted to Lender via
internet or e-mail. In the event that Loan Parties fail to report such
information to Lender electronically, Lender reserves the right, in its sole
discretion, to charge Borrowers a monthly fee in an amount necessary to cover
the costs of the manual input of such data by Lender.
14.    GENERAL AGREEMENTS OF BORROWERS AND/OR LOAN PARTIES.
(a)    Each Loan Party agrees to keep all the Collateral insured with coverage
and in amounts not less than that usually carried by one engaged in a like
business and in any event not less than that required by Lender with lender loss
payable and additional insured to Lender and such Loan Party, as their interests
may appear. As further assurance for the payment and performance

20



--------------------------------------------------------------------------------




of the Obligations, each Loan Party hereby assigns to Lender all sums, including
returns of unearned premiums, which may become payable under any policy of
insurance on the Collateral and such Loan Party hereby directs each insurance
company issuing any such policy to make payment of such sums directly to Lender.
(b)    Each Borrower agrees that centralization of Borrower’s invoicing for all
sales and records to Borrowers’ Principal Offices shall be ongoing at all times
for the duration of this Agreement.
(c)    Although, as above set forth, Lender has a continuing Lien in all of
Borrowers’ Collateral and in the proceeds thereof, each Borrower will at all
times maintain as the minimum security hereunder a Borrowing Base not less than
the aggregate unpaid principal of all loans made hereunder to such Borrower and
if such Borrower fails to do so, such Borrower will immediately make the
necessary reduction in the unpaid principal amount of said loans so that the
loans outstanding hereunder do not in the aggregate exceed the Borrowing Base of
such Borrower. In addition, if Lender obtains an appraisal of the Eligible
Equipment at any time as permitted under this Agreement, and such appraisal
shows the aggregate unpaid principal amount of the Equipment Sub-Line to exceed
forty percent (40%) of the Net Forced Liquidation Value of the Eligible
Equipment, then Lender may require Borrowers to immediately pay the unpaid
principal of the Equipment Sub-Line in the amount or, at the option of Lender,
Lender may establish a Borrowing Base Reserve in the amount of such excess.
(d)    Each Loan Party will at all times keep accurate and complete records of
such Loan Party’s inventory, accounts and other Collateral, and Lender, or any
of its agents, shall have the right during normal business hours and upon
reasonable prior notice to call at such Loan Party’s Principal Offices or places
of business at intervals to be determined by Lender (subject to the restrictions
of Section 10(c) hereof), and without hindrance or delay, to inspect, audit,
check, and make extracts from any copies of the books, records, journals,
orders, receipts, correspondence which relate to such Loan Party’s inventory,
accounts, and other Collateral or other transactions, between the parties
thereto and the general financial condition of such Loan Party and Lender may
make copies of any such records.
(e)    Each Loan Party will maintain its corporate existence in good standing
and comply with all laws and regulations of the United States or of any state or
states thereof or of any political subdivision thereof, or of any governmental
authority which may be applicable to it or to its business,
(f)    Each Loan Party will pay all real and personal property taxes,
assessments and charges and all franchises, income, unemployment, old age
benefits, withholding, sales and other taxes assessed against it, or payable by
it at such times and in such manner as to prevent any penalty from accruing or
any Lien (other than Permitted Liens) or charge from attaching to its property.
(g)    Lender may in its own name or in the name of others communicate with
account debtors in order to verify with them to Lender’s satisfaction the
existence, amount and terms of any accounts.

21



--------------------------------------------------------------------------------




(h)    If any of any Loan Party’s accounts arise out of contracts with the
United States or any department, agency, or instrumentality thereof, such Loan
Party will immediately notify Lender thereof in writing and execute any
instruments and take any steps required by Lender in order that all monies due
and to become due under such contracts shall be assigned to Lender and notice
thereof given to the Government under the Federal Assignment of Claims Act.
(i)    If any of any Loan Party’s accounts should be evidenced by promissory
notes, trade acceptances, or other instruments for the payment of money, such
Loan Party will immediately deliver same to Lender, appropriately endorsed to
Lender’s order and, regardless of the form of such endorsement, such Loan Party
hereby waives presentment, demand, notice of dishonor, protest and notice of
protest and all other notices with respect thereto.
(j)    If any goods are at any time in the possession of a bailee, the
applicable Loan Party shall promptly notify Lender thereof and, if requested by
Lender, shall promptly attempt to obtain an acknowledgment from the bailee, in
form and substance satisfactory to Lender, that the bailee holds such Collateral
for the benefit of Lender and shall act upon the instructions of Lender, without
the further consent of such Loan Party. Lender agrees with Loan Parties that
Lender shall not give any such instructions unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by the applicable Loan Party with respect to the bailee.
(k)    If any Loan Party is at any time a beneficiary under a letter of credit
now or hereafter issued in favor of such Loan Party, such Loan Party shall
promptly notify Lender thereof and, at the request and option of Lender, such
Loan Party shall, pursuant to an agreement in form and substance satisfactory to
Lender, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to Lender of the proceeds of any drawing
under the letter of credit, or (ii) arrange for Lender to become the transferee
beneficiary of the letter of credit, with Lender agreeing, in each case, that
the proceeds of any drawing under the letter of credit are to be applied in the
same manner as any other payment on an account.
(l)    If any Loan Party shall at any time hold or acquire a commercial tort
claim, such Loan Party shall immediately notify Lender in a writing signed by
such Loan Party of the brief details thereof and grant to Lender in such writing
a Lien therein, and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to Lender.
(m)    Each Loan Party will promptly pay when due all taxes and assessments upon
the Collateral or for its use or operation or upon this Agreement, or upon any
note or notes evidencing the Obligations, and will, at the request of Lender,
promptly furnish Lender the receipted bills therefor. Loan Parties agree to
reimburse Lender on demand for any payments made, or any expenses incurred by
Lender pursuant to the foregoing authorization, and upon failure of Loan Parties
so to reimburse Lender, any such sums paid or advanced by Lender shall be deemed
secured by the Collateral and constitute part of the Obligations.
(n)    Each Loan Party will:

22



--------------------------------------------------------------------------------




(i)    keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances satisfactory to Lender and in an amount sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens;
(ii)    comply, in all material respects, with Environmental Laws and provide to
Lender documentation of such compliance which Lender reasonably requests;
(iii)    promptly notify Lender of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or any of its Subsidiaries and take
any Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law; and
(iv)    promptly, but in any event within five (5) Business Days of its receipt
thereof, provide Lender with written notice of any of the following: (A) notice
that an Environmental Lien has been filed against any of the real or personal
property of any Loan Party or its Subsidiaries, (B) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party or any of its Subsidiaries, and (C) written notice
of a violation, citation, or other administrative order from a Governmental
Authority.
(v)    As used in this Section 14(n) and elsewhere in this Agreement, the
following terms shall the following meanings:
“Environmental Action” shall mean any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other written communication from
any Governmental Authority, or any third party involving violations of
Environmental Laws or releases of Hazardous Materials (a) from any assets,
properties, or businesses of any Loan Party, any Subsidiary of a Loan Party, or
any of their predecessors in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Loan Party, any Subsidiary of a Loan Party, or any of
their predecessors in interest.
“Environmental Liabilities” shall mean all liabilities, monetary obligations,
losses, damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.
“Environmental Lien” shall mean any Lien in favor of any Governmental Authority
for Environmental Liabilities.
“Environmental Law” shall means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect

23



--------------------------------------------------------------------------------




and in each case as amended, or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, in each case, to the extent binding on any Loan Party or any of its
Subsidiaries, relating to the environment, the effect of the environment on
employee health, or Hazardous Materials, in each case as amended from time to
time.
“Governmental Authority” shall mean any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
“Hazardous Substances” shall mean (A) substances that are defined or listed in,
or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (B) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (C) any flammable substances or explosives
or any radioactive materials, and (D) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
(o)    Except for Lender’s gross negligence or willful misconduct, each Loan
Party will, jointly and severally, indemnify and save Lender harmless from all
loss, costs, damage, liability or expenses (including, without limitation, court
costs and reasonable attorneys’ fees) that Lender may sustain or incur by reason
of defending or protecting this Lien or the priority thereof or enforcing the
Obligations, or in the prosecution or defense of any action or proceeding
concerning any matter growing out of or in connection with this Agreement and/or
any other documents now or hereafter executed in connection with this Agreement
and/or the Obligations and/or the Collateral. This indemnity shall survive the
repayment of the Obligations and the termination of Lender’s agreement to make
loans available to Borrowers and the termination of this Agreement.
(p)    At the option of Lender, each Loan Party will furnish to Lender, from
time to time, within five (5) days after the accrual in accordance with
applicable law of such Loan Party’s obligations to make deposits for the
F.I.C.A. and withholding taxes and/or sales taxes, proof satisfactory to Lender
that such deposits have been made as required.
(q)    Should any Loan Party fail to make any of such deposits or furnish such
proof then Lender may, in its sole and absolute discretion, (i) make any of such
deposits or any part thereof, (ii) pay such taxes, or any part thereof, or (iii)
set-up such reserves as Lender, in its judgment, shall deem necessary to satisfy
the liability for such taxes. Each amount so deposited or paid shall constitute
an advance under the terms hereof, repayable on demand with interest, as
provided herein, and secured by all Collateral and any other property at any
time pledged by any Loan Party with Lender. Lender shall provide Borrower
Representative notice of any such advances promptly thereafter. Nothing herein
shall be deemed to obligate Lender to make any such deposit or payment or set-up
such reserve and the making of one or more of such deposits or payments or the
setting-

24



--------------------------------------------------------------------------------




up of such reserve shall not constitute (i) an agreement on Lender’s part to
take any further or similar action, or (ii) a waiver of any default or Event of
Default by Loan Parties under the terms hereof.
(r)    All advances by Lender to Borrowers under this Agreement and under any
other agreement constitute one general revolving fluctuating loan, and all
Indebtedness of Borrowers to Lender under this and under any other agreement
constitute one general Obligation. Each advance to Borrowers hereunder or
otherwise shall be made upon the security of all of the Collateral held and to
be held by Lender. It is distinctly understood and agreed that all of the rights
of Lender contained in this Agreement shall likewise apply, insofar as
applicable, to any modification of or supplement to this Agreement and to any
other agreements between Lender and Borrowers. The entire Obligation of
Borrowers to Lender shall become due and payable upon termination of this
Agreement.
(s)    Each Loan Party hereby grants to Lender for a term to commence on the
date of this Agreement and continuing thereafter until all debts and Obligations
of any kind or character owing from Borrowers to Lender are fully paid and
discharged, the right to use all premises or places of business which such Loan
Party presently has or may hereafter have and where any of the Collateral may be
located, at a total aggregate rental for the entire period of $1.00. Lender
agrees not to exercise the rights granted in this paragraph unless and until
Lender determines to exercise its rights against the Collateral.
(t)    Each Loan Party will, at its expense, upon request of Lender promptly and
duly execute and deliver such documents and assurances and take such actions as
may be necessary or desirable or as Lender may request in order to correct any
defect, error or omission which may at any time be discovered or to more
effectively carry out the intent and purpose of this Agreement and to establish,
perfect and protect Lender’s Lien, rights and remedies created or intended to be
created hereunder.
(u)    Each Loan Party hereby grants to Lender for a term to commence on the
date of this Agreement and continuing thereafter until all debts and Obligations
of any kind or character owed to Lender are fully paid and discharged, a
non-exclusive irrevocable royalty-free license in connection with Lender’s
exercise of its rights hereunder, to use, apply or affix any trademark, trade
name logo or the like and to use any patents, in which such Loan Party now or
hereafter has rights, which license may be used by Lender upon and after the
occurrence of any one or more of the Events of Default. This license shall be in
addition to, and not in lieu of, the inclusion of all of each Loan Party’s
trademarks, servicemarks, tradenames, logos, goodwill, patents, franchises and
licenses in the Collateral; in addition to the right to use said Collateral as
provided in this paragraph, Lender shall have full right to exercise any and all
of its other rights regarding Collateral with respect to such trademarks,
servicemarks, tradenames, logos, goodwill, patents, franchises and licenses.
(v)    Each Loan Party covenants and agrees that during the term of this
Agreement, neither such Loan Party nor any of its owners or Subsidiaries shall,
directly or indirectly, by operation of law or otherwise (i) knowingly conduct
any business or engage in making or receiving any contribution of funds, goods
or services to or for the benefit of any Person described in Section 4(l) above,
(ii) knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law,

25



--------------------------------------------------------------------------------




(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempt to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and such Loan Party
shall deliver to Lender any certification or other evidence requested from time
to time by Lender in its reasonable discretion, confirming such Loan Parties’
compliance with this section, or (iv) cause or permit any of the funds of such
Loan Party that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Loans would be in violation of
law.
(w)    Each Loan Party covenants and agrees that during the term of this
Agreement, neither such Loan Party nor any of its owners or Subsidiaries shall,
directly or indirectly, by operation of law or otherwise, knowingly cause or
permit (i) any of the funds or properties of such Loan Party or any of its
owners or Subsidiaries that are used to repay the Loans to constitute property
of, or be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (A) the “List of Specially Designated
Nationals and Blocked Person” (“SDN List”) maintained by OFAC and/or on any
other similar list (“Other List”) maintained by OFAC pursuant to any authorizing
statutes including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or regulation promulgated thereunder,
with the result that the investment in Loan Parties (whether directly or
indirectly) are prohibited by law, or the Loans made by Lender would be in
violation of law, or (B) the Executive Order, any related enabling legislation
or any other similar Executive Orders, or (ii) any Embargoed Person to have any
direct or indirect interest, or any nature whatsoever in such Loan Party or any
of its owners or Subsidiaries, with the result that the investment in such Loan
Party (whether directly or indirectly) are prohibited by law or any of the
transactions contemplated hereunder is in violation of law.
(x)    Upon the acquisition by any Loan Party of any fee interest in Real
Property, such Loan Party will promptly (and in any event within two (2)
Business Days of acquisition) notify Lender of the acquisition of such Real
Property and will grant to Lender a first priority Mortgage on each fee interest
in Real Property now or hereafter owned by such Loan Party, which Real Property
shall not be subject to any other Liens (except Permitted Liens), and shall
deliver such other documentation and opinions, in form and substance
satisfactory to Lender, in connection with the grant of such Mortgage as Lender
shall request in its reasonable discretion, including appraisals, title
insurance policies and endorsements, surveys, financing statements, fixture
filings, flood insurance, flood insurance certifications and environmental
audits and such Loan Party shall pay all recording costs, mortgage registration
taxes, intangible taxes and other fees and costs (including reasonable
attorneys’ fees and expenses) incurred in connection therewith. All such
appraisals, title insurance policies and endorsements, environmental audits and
surveys shall be prepared or issued by parties reasonably acceptable to Lender.
To the extent permitted by applicable law, all of the Collateral shall remain
personal property regardless of the manner of its attachment or affixation to
real property.

26



--------------------------------------------------------------------------------




15.    LOAN PARTIES’ NEGATIVE COVENANTS. No Loan Party shall at any time:
(a)    Disposition of Collateral. Sell, assign, exchange or otherwise dispose of
any of the Collateral, other than (i) inventory consisting of (A) obsolete goods
and (B) goods sold in the ordinary course of business or any interest therein to
any individual, partnership, trust or other corporation; (ii) the sale or
refinancing of Real Property so long as, with respect to this clause (ii), the
following conditions are met: (A) no Event of Default then exists or would
result from any such disposition, (B) such Loan Party receives therefor a cash
sum substantially equal to such Real Property’s fair value, (C) such Loan Party
remits such sum to Lender in accordance with the terms of this Agreement, and
(D) the market value of assets sold or otherwise disposed of in any single
transaction or series of related transactions does not exceed $3,000,000 and the
aggregate market value of assets sold or otherwise disposed of during the Term
of this Agreement does not exceed $3,000,000; (iii) equipment which is no longer
required or deemed necessary for the conduct of such Loan Parties’ business so
long as, with respect to this clause (iii), the following conditions are met:
(A) such Loan Party receives therefor a cash sum substantially equal to such
equipment’s fair value and (B) such Loan Party remits such sum to Lender in
accordance with the terms of this Agreement or replaces such equipment with
other equipment of similar value which is subject to a first priority Lien in
Lender’s favor.
(b)    Liens. Create, permit to be created or suffer to exist any Lien upon any
of the Collateral or any other property of such Loan Party, now owned or
hereafter acquired, except the following (collectively, “Permitted Liens”): (i)
landlords’, carriers’, warehousemen’s, mechanics’ and other similar Liens
arising by operation of law in the ordinary course of such Loan Parties’
business; (ii) Liens arising out of pledge or deposits under worker’s
compensation, unemployment insurance, old age pension, social security,
retirement benefits or other similar legislation; (iii) purchase money Liens
arising in the ordinary course of business for the purchase of equipment (so
long as the Indebtedness secured thereby does not exceed the lesser of the cost
or fair market value of the property subject thereto, and such Lien extends to
no other property); (iv) Liens for unpaid taxes that are either (A) not yet due
and payable, or (B) are subject of permitted protests; (v) those Liens and
encumbrances set forth on Schedule “B” annexed hereto; (vi) Liens securing the
K&R Indebtedness (as defined in Section 15(f) below); provided, that, such Liens
shall at all times be subject to the terms of the K&R Subordination Agreement;
(vii) Liens securing the 7100 Grade Lane Indebtedness (as defined in Section
15(f) below); provided, that, such Liens shall at all times be subject to the
terms of the 7100 Grade Lane Subordination Agreement; and (viii) Liens in favor
of Lender. The term “permitted protests” as used in this subsection (b) shall
mean the rights of such Loan Party to protest any Lien (other than a Lien that
secures the Obligations) or tax (other than payroll taxes or taxes that are the
subject of a federal or state tax lien); provided, that, (1) a reserve with
respect to such liability is established on the books of such Loan Party in an
amount that is reasonably satisfactory to Lender, (2) any such protest is
instituted and diligently prosecuted by such Loan Party in good faith, and (3)
Lender is satisfied that, while such protest is pending, there will be no
impairment of the enforceability, validity or priority of any of the Liens of
Lender in and to the Collateral.
(c)    Dividends, Redemptions, Management Fees. (i) Pay any dividends or make
any Distributions either in cash or property, on or in respect of, nor make any
payment for the

27



--------------------------------------------------------------------------------




redemption, retirement, purchase or other acquisition of, any outstanding Equity
Interests, or (ii) pay management, consulting, monitoring, or advisory fees to
any Affiliate of any Loan Party, except for the payment of regularly scheduled
(on an unaccelerated, non-default basis) management fees, costs, expenses and
other compensation (including, without limitation, the “Management Fee” and the
“Bonus”, in each case, as defined in the Management Services Agreement, dated as
of December 1, 2013 (the “Management Agreement”), between Algar, Inc.
(“Manager”) and ISA, as in effect on the date hereof) by ISA to Manager pursuant
to the terms of the Management Agreement; provided, that, (A)(1) on or before
the date that is thirty (30) days after the date hereof, Lender shall have
received evidence, in form and substance reasonably satisfactory to Lender, of
the settlement (the “Manager Settlement”) of all outstanding amounts due and
owing by and between Manager and ISA, which settlement (which may be in the form
of an amendment to the Management Agreement) shall reflect, among other things,
unpaid Management Fees due to Manager by ISA in the amount of $75,000 (after
giving effect to the payment referred to in clause (2) below), (2) on or before
the date that is thirty (30) days after the date hereof, ISA shall be permitted
to make, and Manager shall be permitted to receive and retain, a cash payment in
the amount of $25,000 in respect of unpaid Management Fees in accordance with
the terms of the Manager Settlement, and (3) on or after the date hereof, ISA
shall be permitted to offset and/or credit those amounts due and owing by
Manager to ISA as against the unpaid Management Fees due to Manager referred to
in clause (1) above, in accordance with the terms of the Manager Settlement, and
(B) Loan Parties shall not, directly or indirectly, amend, modify, or change any
of the terms or provisions of the Management Agreement (other than renewing or
extending the Management Agreement on the same terms as in effect on the date
hereof) without the prior written consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed).
(d)    Loans. Make any loans or advances to any individual, partnership, trust
or other corporation, including, without limitation, such Loan Party’s
directors, officers, partners, members, employees and other Affiliates, except
advances to officers or employees with respect to expenses incurred by them in
the ordinary course of their duties which are properly reimbursable by such Loan
Party.
(e)    Guarantees. Assume, guaranty, endorse or otherwise become directly or
contingently liable in respect of (including without limitation by way of
agreement, contingent or otherwise, to purchase, provide funds to or otherwise
invest in a debtor or otherwise to assure a creditor against loss), any
Indebtedness (except guarantees by endorsement of instruments for deposit or
collection in the ordinary course of business and guarantees in favor of Lender)
of any individual, partnership, trust or other corporation.
(f)    Indebtedness. Issue evidence of Indebtedness or suffer to exist
Indebtedness in excess of $750,000 in the aggregate outstanding at any time for
all Loan Parties in addition to Indebtedness to Lender, except (i) Indebtedness
or liabilities of such Loan Party other than for money borrowed, incurred or
arising in the ordinary course of business; (ii) Indebtedness of Loan Parties
evidenced by one or more promissory notes executed by one or more Loan Parties
payable to the order of K&R (collectively, the “K&R Indebtedness”); provided,
that, such Indebtedness (including, without limitation, all payments to be made
to K&R) shall at all times be subject to the terms of the K&R Subordination
Agreement; (iii) Indebtedness of Loan Parties evidenced by one

28



--------------------------------------------------------------------------------




or more promissory notes executed by one or more Loan Parties payable to the
order of 7100 Grade Lane (collectively, the “7100 Grade Lane Indebtedness”);
provided, that, such Indebtedness (including, without limitation, all payments
to be made to 7100 Grade Lane) shall at all times be subject to the terms of the
7100 Grade Lane Subordination Agreement; (iv) other Indebtedness (other than the
K&R Indebtedness and the 7100 Grade Lane Indebtedness) of such Loan Party for
money borrowed which has been subordinated on terms and conditions satisfactory
to Lender; and (v) Indebtedness relating to Permitted Liens.
(g)    Investments. (i) Use any loan proceeds to purchase or carry any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) or (ii) invest in or purchase any Equity Interests of any
Person, except readily marketable direct obligations of, or obligations
guaranteed by, the United States of America or any agency thereof.
(h)    Transactions with Affiliates. Enter into any lease or other transaction
with any shareholder, officer, member, partner or Affiliate on terms any less
favorable than those which might be obtained at the time from persons who (or
entities which) are not such a shareholder, officer, member, partner or
Affiliate.
(i)    Subsidiaries. Sell, transfer or otherwise dispose of any Equity Interests
of any Subsidiary of such Loan Party.
(j)    Mergers, Consolidations, Sales or Asset Acquisitions. (i) Merge or
consolidate with or into any person legal entity; (ii) enter into any joint
venture or partnership with any Person; (iii) convey, lease or sell all or any
material portion of its property or assets or business to any other Person,
except for the sale of inventory in the ordinary course of its business; (iv)
convey, lease or sell any of its assets to any Person for less than the fair
market value thereof; or (v) acquire (in any transaction analogous in purpose or
effect to a consolidation or merger) all or substantially all of the assets or
Equity Interests of any Person.
(k)    Change in Legal Status. (i) Change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number (if applicable), prior to giving Lender ten (10) days
prior written notice; or (ii) change its type of organization, jurisdiction of
organization or other legal structure, prior to giving Lender at least
forty-five (45) days prior written notice. If any Loan Party does not have an
organizational identification number and later obtains one, such Loan Party
shall promptly notify Lender of such organizational identification number.
(l)    Minimum Excess Availability. From the date hereof through and including
the last day of the fiscal quarter of Loan Parties during which the FCCR Trigger
Event (as defined in Section 15(n) below) shall have occurred, permit, at any
time, Excess Availability to be less than $350,000.
(m)    Fixed Charge Coverage Ratio. Commencing on the first day of the fiscal
quarter of Loan Parties immediately following the fiscal quarter in which the
FCCR Trigger Event shall have occurred, permit the Fixed Charge Coverage Ratio,
on a consolidated basis, measured on a trailing four (4) quarter basis at the
end of each fiscal quarter, to be less than 1.0 to 1.0.

29



--------------------------------------------------------------------------------




(n)    Definitions. As used in this Section 15 and elsewhere in this Agreement,
the following terms shall have the following meanings:
(i)    “Adjusted EBITDA” shall mean, with respect to the Loan Parties and their
Subsidiaries for any period, the sum of (A) EBITDA plus (B) if reasonably
acceptable to Lender, any non-recurring or one-time items of expense deducted in
the computation of Net Income for such period.
(ii)    “Distributions” shall mean all payments or distributions to
shareholders, partners or members in cash or in property other than reasonable
salaries, bonuses and expense reimbursements.
(iii)    “EBITDA” shall mean, with respect to the Loan Parties and their
Subsidiaries for any period, consolidated Net Income of Loan Parties determined
after excluding all amounts expensed during such period with respect to (A) any
provision or distribution for income taxes, (B) interest expense, (C) amortized
debt discount and (D) depreciation and amortization; provided, however, that,
for the purposes of determining EBITDA there shall not be included in Net Income
(1) any proceeds of any life insurance policy, (2) any gain or loss which is
classified as “extraordinary” in accordance with GAAP or (3) any non-cash gains
or losses.
(iv)    “Excess Availability” shall mean an amount, as determined by Lender,
calculated at any date, equal to the difference of (A) the lesser of (1) the
Credit Limit and (2) the Borrowing Base, and (B) the sum of (1) the outstanding
balance of the loans hereunder, (2) the amount of all undisputed trade payables
unpaid for more than sixty (60) days from due date, and (3) the amount of other
past due obligations of Borrowers outstanding for more than sixty (60) days from
due date (including book overdrafts and delinquent payroll taxes).
(v)    “FCCR Trigger Event” shall mean the date that Lender shall have received
a certificate, executed and delivered by a senior financial officer of Borrower
Representative, certifying to Lender that Loan Parties have achieved a Fixed
Charge Coverage Ratio, on a consolidated basis, measured on monthly basis from
the date hereof utilizing a rolling average of actual monthly results and
expressed on an annualized basis, equal to or greater than 1.0 to 1.0.
(vi)    “Fixed Charge Coverage Ratio” shall mean, with respect to Loan Parties
and their Subsidiaries for any period, the ratio of (i) Adjusted EBITDA for such
period, minus (A) cash taxes and (B) Unfinanced Capital Expenditures, to (ii)
Fixed Charges for such period.
(vii)    “Fixed Charges” shall mean, with respect to any fiscal period and with
respect to Loan Parties and their Subsidiaries determined on a consolidated
basis in accordance with GAAP, the sum, without duplication, of (A) the
scheduled payments of principal of Indebtedness actually made, plus (B) interest
expenses plus (C) rent and lease expenses, calculated on a trailing four
quarters basis for Loan Parties.

30



--------------------------------------------------------------------------------




(viii)    “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board, or in such other statements by such
other entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
(ix)    “Indebtedness” shall mean, as of any date, indebtedness, obligations or
liabilities of Loan Parties as of such date, whether or not contingent, in
respect of borrowed money or evidenced by bonds, notes or similar instruments or
representing the balance deferred and unpaid of the purchase price of any
property (including purchase money debt and capital lease obligations) or
representing any obligations of Loan Parties under interest rate swap
agreements, interest rate cap agreements, or similar arrangements designed to
protect Loan Parties against fluctuations in interest rates (except, that, any
such balance that constitutes an accrued expense or trade payment shall not be
considered “Indebtedness”), and also includes, to the extent not otherwise
included, the guarantees of items that would be included within this definition.
(x)    “Net Income” shall mean gross revenues and other proper income credits of
Loan Parties, less all proper income charges, including taxes on income, all
determined in accordance with GAAP on a consolidated basis.
(xi)    “Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, unlimited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, provincial, county, city, municipal or
otherwise), including, without limitation, any instrumentality, division,
agency, body or department thereof.
(xii)    “Unfinanced Capital Expenditures” shall mean Capital Expenditures paid
in cash, excluding that portion of those expenditures funded directly or
indirectly from proceeds financed from Indebtedness other than loans and
advances under this Agreement.
16.    DEFAULT; RIGHTS AND REMEDIES UPON DEFAULT.
(a)    Upon the occurrence of any one or more of the following events (herein,
“Events of Default”), any and all Obligations of the Borrowers to Lender shall
become immediately due and payable, at the option of Lender and without notice
or demand. The occurrence of any such Event of Default shall also constitute,
without notice or demand, a default under all other agreements between Lender
and any Loan Party and instruments and papers given Lender by any Loan Party,
whether such agreements, instruments, or papers now exist or hereafter arise,
namely:
(i)    [Reserved].
(ii)    The failure by any Borrower to pay when due and payable, or when
declared due and payable, all or any portion any of the Obligations.

31



--------------------------------------------------------------------------------




(iii)    If any Loan Party (A) fails to promptly, punctually and faithfully
perform, or observe any term, covenant or agreement on its part to be performed
or observed pursuant to any of Sections 1, 3, 4(a) (solely if a Loan Party is
not in good standing in its jurisdiction of organization), 5, 10, 11, 13, 14(a),
14(b), 14(c), 14(d), 14(e) (solely if a Loan Party is not in good standing in
its jurisdiction of organization) and 15; or (B) fails to promptly, punctually
and faithfully perform, or observe any other term, covenant or agreement on its
part to be performed or observed pursuant to any of the other provisions of this
Agreement, and such failure continues for a period of ten (10) days after the
earlier of (1) the date on which such failure shall first become known to any
officer of a Loan Party or (2) the date on which written notice thereof is given
to Borrower Representative by Lender.
(iv)    Any representation or warranty heretofore, now or hereafter made by any
Loan Party to Lender, in any documents, instrument, agreement, or paper was not
true or accurate in any material respect when given.
(v)    The occurrence of any event such that any Indebtedness (including,
without limitation, the K&R Indebtedness and the 7100 Grade Lane Indebtedness)
of any Loan Party from any lender other than Lender could be accelerated,
notwithstanding that such acceleration has not taken place.
(vi)    The occurrence of any event which would cause a lien creditor, as that
term is defined in Section 9-102 of the Code, to take priority over advances
made by Lender.
(vii)    A filing against or relating to any Loan Party of (A) a federal tax
lien in favor of the United States of America or any political subdivision of
the United States of America, or (B) a state tax lien in favor of any state of
the United States of America or any political subdivision of any such state.
(viii)    The occurrence of any event of default under any agreement between
Lender and any Loan Party or instrument or paper given Lender by any Loan Party,
whether such agreement, instrument, or paper now exists or hereafter arises
(notwithstanding that Lender may not have exercised its rights upon default
under any such other agreement, instrument or paper).
(ix)    Any act by, against, or relating to any Loan Party, or its property or
assets, which act constitutes the application for, consent to, or sufferance of
the appointment of a receiver, trustee or other person, pursuant to court action
or otherwise, over all, or any part of any Loan Party’s property.
(x)    The granting of any trust mortgage or execution of an assignment for the
benefit of the creditors of any Loan Party, or the occurrence of any other
voluntary or involuntary liquidation or extension of debt agreement for any Loan
Party; the failure by any Loan Party to generally pay the debts of such Loan
Party as they mature; adjudication of bankruptcy or insolvency relative to any
Loan Party; the entry of an order for relief or similar order with respect to
any Loan Party in any Insolvency or Liquidation Proceeding; the filing of any
complaint, application, or petition by or against any Loan Party initiating any
Insolvency or Liquidation Proceeding; the calling or sufferance of a meeting of
creditors of any Loan Party; the meeting by any Loan Party with a

32



--------------------------------------------------------------------------------




formal or informal creditor’s committee; the offering by or entering into by any
Loan Party of any composition, extension or any other arrangement seeking relief
or extension for the debts of such Loan Party, or the initiation of any other
judicial or non-judicial proceeding or agreement by, against or including any
Loan Party which seeks or intends to accomplish a reorganization or arrangement
with creditors.
(xi)    The entry of any judgment against any Loan Party, which judgment is not
satisfied or appealed from (with execution or similar process stayed) within
thirty (30) days of its entry.
(xii)    The occurrence of any event or circumstance with respect to any Loan
Party such that Lender shall believe in its Permitted Discretion that the
prospect of payment of all or any part of the Obligations or the performance by
any Loan Party under this Agreement or any other agreement between Lender and
any Loan Party is impaired or there shall occur any material adverse change in
the business or financial condition of any Loan Party.
(xiii)    The entry of any court order which enjoins, restrains or in any way
prevents any Loan Party conducting all or any part of its business affairs in
the ordinary course of business.
(xiv)    (A) Sean Garber ceases to be employed as the President of ISA, unless a
successor(s) is appointed within sixty (60) days after the cessation of Sean
Garber’s employment, and such successor is satisfactory to Lender in its
Permitted Discretion, and within such sixty (60) day period, such successor(s)
shall have delivered a liquidating contract work-through agreement in favor of
Lender; or (B) Borrowers fail to own and control, directly or indirectly, one
hundred percent (100%) of the Equity Interest of each other Loan Party.
(xv)    The occurrence of any uninsured loss, theft, damage or destruction to
any material asset(s) of any Loan Party.
(xvi)    Any act by or against, or relating to any Loan Party or their
respective assets pursuant to which any creditor of such Loan Party seeks to
reclaim or repossess or reclaims or repossesses all or a portion of such Loan
Party’s assets.
(xvii)    The termination of existence, dissolution, or liquidation of any Loan
Party or the ceasing to carry on actively any substantial part of any Loan
Party’s current businesses.
(xviii)    This Agreement shall, at any time after its execution and delivery
and for any reason, cease (A) to create a valid and perfected first priority
Lien in and to the property purported to be subject to this Agreement; or (B) to
be in full force and effect or shall be declared null and void, or the validity
or enforceability hereof shall be contested by any Loan Party denies it has any
further liability or Obligation hereunder.
(xix)    Any Guarantor or any person signing a support or liquidating contract
work-through agreement in favor of Lender shall repudiate, purport to revoke or
fail to perform its/

33



--------------------------------------------------------------------------------




his obligations under its/his guaranty or support or liquidating contract
work-through agreement in favor of Lender or any individual guarantor shall die.
(xx)    Any Loan Party shall take or participate in any action which would be
prohibited under the provisions of any subordination or intercreditor agreement
(including, without limitation, the K&R Subordination Agreement and the 7100
Grade Lane Subordination Agreement) make any payment on subordinated debt
(including, without limitation, the subordinated debt subject of the K&R
Subordination Agreement and the 7100 Grade Lane Subordination Agreement) to any
Person that was not entitled to receive under the provisions of any such
agreement.
Upon the occurrence and during the continuance of an Event of Default, Lender
may declare any Obligation Lender may have hereunder to be cancelled, declare
all Obligations of Borrowers to be due and payable and proceed to enforce
payment of the Obligations and to exercise any and all of the rights and
remedies afforded to Lender by the Uniform Commercial Code or under the terms of
this Agreement or otherwise. Upon the occurrence of, and during the continuance
of, an Event of Default, Borrowers, as additional compensation to Lender for its
increased credit risk, promise to pay interest on all Obligations (including,
without limitation, principal, whether or not past due, past due interest and
any other amounts past due under this Agreement) at a per annum rate of three
percent (3%) greater than the rate of interest then specified in Section 5 of
this Agreement (the “Default Rate”).
(b)    Any sale or other disposition of the Collateral may be at public or
private sale upon such terms and in such manner as Lender deems advisable,
having due regard to compliance with any statute or regulation which might
affect, limit or apply to Lender’s disposition of the Collateral. Lender may
conduct any such sale or other disposition of the Collateral upon any Borrower’s
premises. Unless the Collateral is perishable or threatens to decline speedily
in value, or is of a type customarily sold on a recognized market (in which
event Lender shall provide Borrower Representative with such notice as may be
practicable under the circumstances), Lender shall give Borrower Representative
at least the greater of the minimum notice required by law or seven (7) days
prior written notice of the date, time and place of any proposed public sale,
and of the date after which any private sale or other disposition of the
Collateral may be made. Lender may purchase the Collateral, or any portion of it
at any public sale.
(c)    If Lender sells any of the Collateral on credit, Borrowers will be
credited only with payments actually made by the purchaser of such Collateral
and received by Lender. If the purchaser fails to pay for the Collateral, Lender
may re-sell the Collateral and Borrowers shall be credited with the proceeds of
the sale.
(d)    In connection with Lender’s exercise of Lender’s rights under this
Agreement, Lender may enter upon, occupy and use any premises owned or occupied
by any Borrower, and may exclude Borrowers from such premises or portion thereof
as may have been so entered upon, occupied, or used by Lender. Lender shall not
be required to remove any of the Collateral from any such premises upon Lender’s
taking possession thereof, and may render any Collateral unusable to Borrowers.
In no event shall Lender be liable to Borrowers for use or occupancy by Lender
of any premises pursuant to this Agreement.

34



--------------------------------------------------------------------------------




(e)    Upon the occurrence of any Event of Default, Lender may require Borrowers
to assemble the Collateral and make it available to Lender at Borrowers’ sole
risk and expense at a place or places which are reasonably convenient to both
Lender and Borrowers.
(f)    For purposes of this Agreement, an Event of Default shall be deemed to be
continuing until such time as such Event of Default is waived in writing by
Lender.
17.    STANDARDS FOR EXERCISING REMEDIES. To the extent that applicable law
imposes duties on Lender to exercise remedies following the occurrence and
during the continuance of an Event of Default in a commercially reasonable
manner, each Borrower acknowledges and agrees that it is not commercially
unreasonable for Lender (a) to fail to incur expenses reasonably deemed
significant by Lender to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove Liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of the
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
and specifically to disclaim any warranties of title or the like, (k) to
purchase insurance or credit enhancements to insure Lender against risks of
loss, collection or disposition of Collateral or to provide to Lender a
guaranteed return from the collection or disposition of Collateral, or (1) to
the extent deemed appropriate by Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral. Each Borrower
acknowledges that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by Lender would not be commercially
unreasonable in Lender’s exercise of remedies against the Collateral and that
other actions or omissions by Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this section. Without
limitation upon the foregoing, nothing contained in this section shall be
construed to grant any rights to any Borrower or to impose any duties on Lender
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this section.
18.    RESERVED.
19.    WAIVER OF JURY TRIAL. EACH LOAN PARTY AND LENDER EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT

35



--------------------------------------------------------------------------------




ANY LOAN PARTY OR LENDER MAY HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT. Each Loan Party hereby certifies that neither Lender nor any of its
representatives, agents or counsel has represented, expressly or otherwise, that
Lender would not, in the event of any such suit, action or proceeding, seek to
enforce this waiver of right to trial by jury. Each Loan Party acknowledges that
Lender has been induced to enter into this Agreement by, among other things,
this waiver. Each Loan Party acknowledges that it has read the provisions of
this Agreement and in particular, this section; has consulted legal counsel;
understands the right it is granting in this Agreement and is waiving in this
section in particular; and makes the above waiver knowingly, voluntarily and
intentionally.
20.    CONSENT TO JURISDICTION. Each Loan Party and Lender agree that any action
or proceeding to enforce or arising out of this Agreement may be commenced in
any court of the State of Connecticut or in the District Court of the United
States for the District of Connecticut, and each Loan Party waives personal
service of process and agree that a summons and complaint commencing an action
or proceeding in any such court shall be properly served and confer personal
jurisdiction if served by registered or certified mail to Loan Party
Representative, or as otherwise provided by the laws of the State of Connecticut
or the United States of America.
21.    TERMINATION.
(a)    Unless sooner terminated by Lender as a result of the occurrence of an
Event of Default, Borrowers’ eligibility to request loans hereunder shall
commence on the date hereof and shall continue for a period through and
including February 28, 2018 (the “Term”). If Borrowers desire to terminate this
Agreement prior to the end of the Term, Borrowers shall give at least sixty (60)
days prior written notice to Lender of Borrowers’ intention to do so and shall
pay to Lender the termination charge set forth below. Borrowers’ eligibility to
request loans may be extended after the Term (and after any Renewal Term, as
defined below) only with the express written consent of both Borrowers and
Lender. Any such extension (and any further extension) shall be made only with
the express written consent of both Borrowers and Lender (each being a “Renewal
Term”). At the end of the Term (or at the end of a Renewal Term, if applicable),
Borrowers shall pay the entire balance of the loans and all other outstanding
Obligations. Further, upon termination of this Agreement, all of the rights,
interests and remedies of Lender and Obligations of Borrowers shall survive and
Borrowers shall have no right to receive, and Lender shall have no obligation to
make, any further loans. Upon full, final and indefeasible payment of the
Obligations to Lender, all rights and remedies of Borrowers and Lender hereunder
shall cease, so long as any payment so made to Lender and applied to the
Obligations is not thereafter recovered from or repaid by Lender in whole or in
part in any Insolvency or Liquidation Proceeding instituted by or against any
Borrower, whereupon this Agreement shall be automatically reinstated without any
further action by Borrowers and Lender and shall continue to be fully applicable
to such Obligations to the same extent as though the payment so recovered or
repaid had never been originally made on such Obligations.
(b)    If this Agreement is terminated by Lender following the occurrence of an
Event of Default or if Borrowers request that Lender terminate this Agreement,
then Borrowers shall pay to Lender a termination fee in an amount equal to (i)
$120,000 if the termination occurs

36



--------------------------------------------------------------------------------




on or before the first anniversary of this Agreement; and (ii) $60,000 if the
termination occurs after the first anniversary date of this Agreement but on or
before the end of the Term. Notwithstanding the foregoing, no termination fee
shall be payable by Borrowers if, after the date that is eighteen (18) months
after the date hereof, Borrowers terminate this Agreement and pay the
Obligations in full with the initial proceeds of loans made under a loan
facility provided to Borrowers by a financial institution insured under the
Federal Deposit Insurance Corporation.
(c)    In the event that Borrowers desire to terminate this Agreement prior to
the end of the Term (or any Renewal Term, if applicable) and fails to deliver to
Lender the sixty (60) day notice required pursuant to Section 21(a) above,
Borrowers may nevertheless terminate this Agreement and pay the Obligations in
full if it (i) pays the termination charge set forth in Section 21(b) above, and
(ii) pays additional interest for each day that the notice was short of the
required sixty (60) day notice, which interest shall be in an amount that is
equal to the Default Rate based on Borrowers’ average borrowings under this
Agreement for the two (2) month period prior to the date that Lender receives
delivery of actual notice of Borrowers’ intention to terminate this Agreement.
22.    JOINT AND SEVERAL OBLIGATIONS.
(a)    The Obligations are the joint and several obligation of each Borrower.
Each Borrower expressly represents and warrants that it is part of a common
enterprise and that any financial accommodations by Lender hereunder and under
the other Loan Documents are and will be of direct and indirect interest,
benefit and advantage to Borrower.
(b)    To the fullest extent permitted by applicable law, the Obligations of
Borrowers shall not be affected by (i) the failure of Lender to assert any claim
or demand or to enforce or exercise any right or remedy against any Borrower
under the provisions of this Agreement, any other Loan Document or otherwise,
(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of this Agreement or any other Loan Document, or
(iii) the failure to perfect any Lien in, or the release of, any of the
Collateral or other security held by or on behalf of Lender.
(c)    The Obligations of Borrowers shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the Obligations of Borrowers hereunder shall not be
discharged or impaired or otherwise affected by the failure of Lender to assert
any claim or demand or to enforce any remedy under this Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of Borrowers or
that would otherwise operate as a discharge of any Borrower as a matter of law
or equity.

37



--------------------------------------------------------------------------------




(d)    To the fullest extent permitted by applicable law, each Borrower waives
any defense based on or arising out of any defense of any other Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower. Lender may, at
its election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Borrower, or exercise any other right or
remedy available to it against any other Borrower, without affecting or
impairing in any way the liability of any Borrower hereunder. Each Borrower
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Borrower against
any other Borrower, as the case may be, or any security.
(e)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Borrower of any Obligations,
all rights of such Borrower against any other Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations and the
termination of Lender’s commitment to make Loans. In addition, any Indebtedness
of any Borrower now or hereafter held by any other Borrower is hereby
subordinated in right of payment to the prior indefeasible payment in full of
the Obligations and no Borrower will demand, sue for or otherwise attempt to
collect any such Indebtedness.
23.    BORROWER REPRESENTATIVE. Each Loan Party hereby irrevocably appoints and
constitutes ISA as its agent (in such capacity, the “Borrower Representative”)
to request and receive loans pursuant to this Agreement and the other Loan
Documents from Lender in the name or on behalf of such Borrower. Lender may
disburse the loans to such bank account of Borrower Representative or a Borrower
or otherwise make such loans to a Borrower, in each case as Borrower
Representative may designate or direct, without notice to any other Borrower.
Notwithstanding anything to the contrary contained herein, Lender may at any
time and from time to time require that loans be disbursed directly to an
operating account of a Borrower or to any other Person. In addition, each Loan
Party hereby irrevocably appoints and constitutes the Borrower Representative as
its agent to receive statements on account and all other notices from Lender
with respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents.
24.    MISCELLANEOUS.
(a)    No delay or omission on the part of Lender in exercising any rights shall
operate as a waiver of such right or any other right. Waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion. All Lender’s rights and remedies, whether evidenced hereby or
by any other agreement, instrument or paper, shall be cumulative and may be
exercised singularly or concurrently.

38



--------------------------------------------------------------------------------




(b)    Lender is authorized to make loans under the terms of this Agreement upon
the request, either written or oral, in the name of Borrowers by any authorized
person whose name appears at the end of this Agreement or by any of the
following named persons, from time to time, holding the following offices of
Borrower Representative, President, Treasurer, Manager and such other officers
and authorized signatories as may from time to time be set forth in separate
resolutions.
(c)    This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties hereto; provided, however, that,
no Loan Party may assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void. No consent to an assignment by Lender shall release any
Borrower from its Obligations. Lender may assign this Agreement and its rights
and duties hereunder and no consent or approval by any Loan Party is required in
connection with any such assignment. Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in Lender’s rights and benefits hereunder. In connection with any
assignment or participation, Lender may disclose all documents and information
which Lender now or hereafter may have relating to Loan Parties or Loan Parties’
businesses. To the extent that Lender assigns its rights and obligations
hereunder to another party, Lender thereafter shall be released from such
assigned obligations to Loan Parties and such assignment shall effect a novation
between any Loan Party and such other party.
(d)    Each Borrower agrees that any and all loans made by Lender to such
Borrower or for its account under this Agreement shall be conclusively deemed to
have been authorized by such Borrower and to have been made pursuant to duly
authorized requests therefor on its behalf.
(e)    Unless otherwise defined in this Agreement, capitalized words shall have
the meanings set forth in the Uniform Commercial Code as in effect in the State
of Connecticut as of the date of this Agreement.
(f)    Paragraph and section headings used in this Agreement are for convenience
only, and shall not affect the construction of this Agreement. If one or more
provisions of this Agreement (or the application thereof) shall be invalid,
illegal or unenforceable in any respect in any jurisdiction, the same shall not
invalidate or render illegal or unenforceable such provision (or its
application) in any other jurisdiction or any other provision of this Agreement
(or its application). This Agreement is the entire agreement of the parties with
respect to the subject matter hereof and supersedes any prior written or verbal
communications or instruments relating thereto.
(g)    Unless otherwise provided in this Agreement, all notices or demands by
any party relating to this Agreement or any other Loan Document shall be in
writing and (except for financial statements and other informational documents
which may be sent by first-class mail, postage prepaid) shall be personally
delivered or sent by registered or certified mail (postage prepaid, return
receipt requested ), overnight courier, or facsimile to Borrower Representative
or to Lender, as the case may be, at its address set forth at the end of this
Agreement.
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. All
notices or demand

39



--------------------------------------------------------------------------------




sent in accordance with this section shall be deemed received on the earlier of
the date of actual receipt or three (3) days after the deposit thereof in the
mail.
(h)    Lender shall have no obligation to maintain any electronic records or any
documents, schedules, invoices, agings or any other paper delivered to Lender by
any Loan Party in connection with this Agreement or any other agreement for more
than four (4) months after receipt of the same by Lender.
(i)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Lender or Loan Parties, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.
(j)    Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
(k)    This Agreement, together with the other documents and instruments
executed concurrently herewith represent the entire and final understanding of
the parties with respect to the transactions contemplated hereby and shall not
be contradicted or qualified by evidence of any prior, contemporaneous or
subsequent other agreement, oral or written, before the date hereof.
(l)    This Agreement can only be amended by a writing signed by both Lender and
Loan Parties.
(m)    Lender hereby notifies Loan Parties that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
each Loan Party and each other party to the transaction contemplated hereunder,
which information includes the name and address of such Loan Party and each such
other party and other information that will allow Lender to identify such Loan
Party and each such other party in accordance therewith.
(n)    This Agreement may be executed in multiple counterparts, each of which
shall be effective upon delivery and, thereafter, shall be deemed to be an
original, and all of which shall be taken as one and the same instrument with
the same effect as if each party hereto had signed on the same signature page.
Any signature page of this Agreement may be detached from any counterpart of
this Agreement without impairing the legal effect of any signature thereto and
may be attached to another part of this Agreement identical in form hereto and
having attached to it one or more additional signature pages. This Agreement may
be transmitted by facsimile machine or by electronic mail in portable document
format (“pdf”) and signatures appearing on faxed instruments and/or electronic
mail instruments shall be treated as original signatures. Any party delivering
an executed counterpart of this Agreement by facsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Agreement, but the failure

40



--------------------------------------------------------------------------------




to deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect hereof.
(o)    The laws of the State of Connecticut shall govern the construction of
this Agreement and the rights and duties of the parties hereto. This Agreement
shall take effect as a sealed instrument.
[SIGNATURES APPEAR ON THE FOLLOWING PAGES.]
    

41



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first set forth above.


BORROWER:


INDUSTRIAL SERVICES OF AMERICA,
    INC., a Florida corporation


By:    /s/ Sean Garber                
Name:    Sean Garber                    
Title:    President                    


Address:    7100 Grade Lane, Building 1
Louisville, Kentucky 40213
Attention:    Todd Phillips
Telephone:    502-367-7100
Telecopier:    None
Email:         TPhillips@isa-inc.com




[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]











BUSINESS # 2730179 v.12

--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]


GUARANTORS:


ISA INDIANA INC.,
an Indiana corporation


By:    /s/ Sean Garber                
Name:    Sean Garber                    
Title:    President                    




ISA LOGISTICS LLC,
a Kentucky limited liability company


By:    /s/ Sean Garber                
Name:    Sean Garber                    
Title:    President                    


ISA REAL ESTATE, LLC,
a Kentucky limited liability company


By:    /s/ Sean Garber                
Name:    Sean Garber                    
Title:    President                    




ISA INDIANA REAL ESTATE, LLC,
a Kentucky limited liability company


By:    /s/ Sean Garber                
Name:    Sean Garber                    
Title:    President                    




7021 GRADE LANE LLC,
a Kentucky limited liability company


By:    /s/ Sean Garber                
Name:    Sean Garber                    
Title:    President                    









BUSINESS # 2730179 v.12

--------------------------------------------------------------------------------




[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

44



--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]


GUARANTORS:


7124 GRADE LANE LLC,
a Kentucky limited liability company


By:    /s/ Sean Garber                
Name:    Sean Garber                    
Title:    President                    




7200 GRADE LANE LLC,
a Kentucky limited liability company


By:    /s/ Sean Garber                
Name:    Sean Garber                    
Title:    President                    


[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]









BUSINESS # 2730179 v.12

--------------------------------------------------------------------------------




[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]
LENDER:


MIDCAP BUSINESS CREDIT LLC,
a Texas limited liability company
By:    /s/ Steven A. Samson                
Name:    Steven A. Samson
Title:    President


Address:    433 South Main Street
West Hartford, Connecticut 06110
Attention:    Portfolio Manager for Industrial
Services of America, Inc.
Telephone:    860-503-1629
Telecopier:    800-217-0500
Email:        ssamson@midcapcredit.com















BUSINESS # 2730179 v.12

--------------------------------------------------------------------------------




SCHEDULES
The following Schedules to the within Loan and Security Agreement (All Assets)
are respectively described in the section indicated. Those Schedules in which no
information has been inserted shall be deemed to read “None”.
SCHEDULE “A”
Borrowers’ and Guarantors’ Principal Offices, Places of Business and
Organizational Identification Number (§3)
Loan Party
Principal Office Address
Name of Party Who Owns or Leases the Property


Industrial Services of America, Inc.
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
ISA Indiana, Inc.
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
ISA Logistics LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
ISA Real Estate, LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
ISA Indiana Real Estate, LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
7021 Grade Lane LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
7124 Grade Lane LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
7200 Grade Lane LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.









--------------------------------------------------------------------------------




Loan Party


Address
Name of Party Who Owns or Leases the Property


Property Located At Such Address
Industrial Services of America, Inc.
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
Property for all Loan Parties is maintained at one or more of the following
locations:
1) principal office (7100 Grade Ln)
2) one of the properties listed in Schedule D
3) one of Loan Parties’ 2 other leased properties:
6709 Grade Lane Louisville, KY 40213
960 South County Road 900 West North Vernon, IN 47265
ISA Indiana, Inc.
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
ISA Logistics LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
ISA Real Estate, LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
ISA Indiana Real Estate, LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
7021 Grade Lane LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
7124 Grade Lane LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.
7200 Grade Lane LLC
7100 Grade Lane, Bldg. 1
Louisville, KY 40213
Industrial Services of America, Inc.



Loan Party


Jurisdiction of Formation
Organizational Identification Number


Industrial Services of America, Inc.
Florida
59-0712746
ISA Indiana, Inc.
Indiana
35-2052295
ISA Logistics LLC
Kentucky
672023
ISA Real Estate, LLC
Kentucky
551137
ISA Indiana Real Estate, LLC
Kentucky
614738
7021 Grade Lane LLC
Kentucky
599169
7124 Grade Lane LLC
Kentucky
729130
7200 Grade Lane LLC
Kentucky
729126








48



--------------------------------------------------------------------------------




SCHEDULE “B”
Other Encumbrances and Liens (§4(f)(i))
Loan Party


Secured Party or Mortgagee
Description of Collateral
Payment Terms and Dates of Maturity


Industrial Services of America, Inc.
K&R, LLC
Unsecured - Loan is in the amount of $620,328
Upon the sale of the property located at 7100 Grade Lane, the Secured Party will
receive $500,000. Otherwise, the Loan Party will begin making interest only
payments on April 30, 2017 until December 31, 2020 when the full amount of the
debt is due and payable.
Industrial Services of America, Inc.
Wells Fargo Bank National Association
Deposit account #4475473724 maintained with Secured Party in the initial amount
of $25,000


Outstanding balance is paid monthly and this obligation matures upon
cancellation by either party.
Industrial Services of America, Inc.
7100 Grade Lane, LLC
Unsecured - Loan is in the amount of $883,800
The Loan Party will begin making interest only payments on April 30, 2017 until
December 31, 2020 when the full amount of the debt is due and payable.











--------------------------------------------------------------------------------




SCHEDULE “C”


Leases of Personal Property (§4(f)(ii))
Loan Party
Lessor
Description of Property
Date of Lease and Term Rental Payable
Industrial Services of America, Inc.
K&R, LLC
2011 Komatsu PC350LC-8
2011 LaBounty MSD 2500r
S/N: A10458 626199
5/1/11 start date
60 month term
$5,000 / month
Industrial Services of America, Inc.
K&R, LLC
Liebherr Hydraulic Scrap Handler; model #: A934C HD
11/1/10 start date
60 month term
$5,500 / month
Industrial Services of America, Inc.
Summit Funding Group, Inc.
3 Liebherr cranes – model-69 Grapple:
1)    Model LH40M; 15KW generator; S/N: 2014-848696
2)    Model LH50M; 20KW generator; S/N: 2014-825353
3)    Model LH50M; 20KW generator; S/N: 2014-825319
9/17/14 agmt. date
60 month term
$28,900.41 / mo.















--------------------------------------------------------------------------------




SCHEDULE “D”


Real Property Collateral
Loan Party of Record
Common Name and Address
Owned, Leased or Other Interest


Purpose/Use
Improvements Located on Real Property
Legal Description
Filing Office of Mortgage
Industrial Services of America, Inc.
3409 Campground Road, Louisville, KY
Owned
In use as recycling collection center
Building
See Exhibit “A” to Schedule “D”
Jefferson County
ISA Real Estate, LLC
7110 Grade Lane, Louisville, KY
Owned
In use by ISA; small portion leased to 3rd party on MTM lease agreement
Building
See Exhibit “A” to Schedule “D”
Jefferson County
ISA Real Estate, LLC
1617 State Road 111, New Albany, IN
Owned
In use as recycling collection center
Building
See Exhibit “A” to Schedule “D”
Floyd County
7021 Grade Lane LLC
7023, 7025, 7101, 7103 Grade Lane, Louisville, KY
Owned
Not used
None
See Exhibit “A” to Schedule “D”
Jefferson County
7200 Grade Lane LLC
7200 Grade Lane, Louisville, KY
Owned
In use as location of ISA’s auto parts business
Building
See Exhibit “A” to Schedule “D”
Jefferson County
7124 Grade Lane LLC
7124 Grade Lane, Louisville, KY
Owned
Not used
None
See Exhibit “A” to Schedule “D”
Jefferson County













--------------------------------------------------------------------------------




EXHIBIT “A” TO SCHEDULE “D”


Real Property Collateral Legal Descriptions


7023 Grade Lane, 7025 Grade Lane, 7101 Grade Lane, 7103 Grade Lane:
[Legal description of collateral real estate has been omitted.  The Registrant
hereby undertakes to furnish supplementally copies of the omitted description
upon request by the U.S. Securities and Exchange Commission.]


7124 Grade Lane:
[Legal description of collateral real estate has been omitted.  The Registrant
hereby undertakes to furnish supplementally copies of the omitted description
upon request by the U.S. Securities and Exchange Commission.]


1617 State Road 111:
[Legal description of collateral real estate has been omitted.  The Registrant
hereby undertakes to furnish supplementally copies of the omitted description
upon request by the U.S. Securities and Exchange Commission.]


7200 Grade Lane:
[Legal description of collateral real estate has been omitted.  The Registrant
hereby undertakes to furnish supplementally copies of the omitted description
upon request by the U.S. Securities and Exchange Commission.]


7110 Grade Lane:
[Legal description of collateral real estate has been omitted.  The Registrant
hereby undertakes to furnish supplementally copies of the omitted description
upon request by the U.S. Securities and Exchange Commission.]


3409 Campground Road:
[Legal description of collateral real estate has been omitted.  The Registrant
hereby undertakes to furnish supplementally copies of the omitted description
upon request by the U.S. Securities and Exchange Commission.]














--------------------------------------------------------------------------------




SCHEDULE “E”


Deposit Accounts






--------------------------------------------------------------------------------




Loan Party
Bank
Account Number
Type of Account
Industrial Services of America, Inc.
Wells Fargo Bank, N.A.
XXXXXXXXXX




XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
XXXXXXXXXX
 
XXXXXXXXXX
 
XXXXXXXXXX
XXXXXXXXXX
Depository (MidCap Business Credit LLC f/b/o Industrial Services of America,
Inc.)
Operating
Payroll
Grade Lane Industrial
CWS Special Account
Seymour Industrial
ISA General
Collateral Account
Industrial Services of America, Inc.
BB&T
XXXXXXXX
XXXXXXXXX
XXXXXXXXX
XXXXXXXXX
 
XXXXXXXXX
 
XXXXXXXXX
XXXXXXXXX
XXXXXXXXX
XXXXXXXXX
XXXXXXXXX
XXXXXXXXX
Operating
PCA
Grade Lane Retail
Grade Lane Commercial
Campground Road Retail
New Albany Retail
Grade Lane Dealer
Grade Lane Industrial
Seymour Industrial
Pick Pull Save
WESSCO
Industrial Services of America, Inc.
Jackson County Bank
XXXXXXX
XXXXXXX
Seymour Retail
Seymour Petty









--------------------------------------------------------------------------------




SCHEDULE “F”


Conditions Subsequent
Loan Parties shall deliver or cause to be delivered to Lender, or shall have
taken or caused to have been taken, in form and substance reasonably
satisfactory to Lender, as promptly as possible following the date of the
Agreement, but in any event no later than the dates referred to below with
respect to each such item (or such later date as Lender shall agree in writing
in its sole discretion), the items or actions set forth below:


(1)    on or before March 14, 2016, evidence, in form and substance (and amount)
reasonably satisfactory to Lender, that Loan Parties have obtained flood
insurance covering the contents of the Real Property Collateral;


(2)    on or before March 31, 2016, evidence, in form and substance reasonably
satisfactory to Lender, that Wessco, LLC, a Delaware limited liability company,
has been dissolved; and


(3)    on or before March 31, 2016, evidence, in form and substance reasonably
satisfactory to Lender, that deposit account number 4123496549 maintained by ISA
at Wells Fargo Bank, National Association, has been closed.


In addition, on or before March 31, 2016, Loan Parties shall use commercially
reasonable efforts to deliver, or cause to be delivered, to Lender a landlord
waiver, in form and substance satisfactory to Lender, with respect to the
premises located at 6709 Grade Lane, Louisville, KY 40213.












--------------------------------------------------------------------------------




EXHIBIT 1
Form of Revolving Note
MIDCAP BUSINESS CREDIT LLC
REVOLVING NOTE
$6,000,000.00     ________ __, 2016
For value received, each of the undersigned (hereinafter jointly, severally and
collectively, “Borrowers” and each, a “Borrower”) hereby promises to pay to the
order of MIDCAP BUSINESS CREDIT LLC, a Texas limited liability company
(“Lender”), at its offices in West Hartford, Connecticut, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of SIX
MILLION AND 00/100 DOLLARS ($6,000,000.00) or, if less, the aggregate unpaid
principal amount of all loans made by Lender to Borrowers under the Loan
Agreement (as hereinafter defined), together with interest on the principal
amount hereunder remaining unpaid from time to time, computed on the basis of
the actual number of days elapsed and a 360-day year, from the date hereof until
this Revolving Note is fully paid at the rate from time to time in effect under
the Loan and Security Agreement (All Assets) of even date herewith (“Loan
Agreement”) among Borrowers, certain Subsidiaries and/or Affiliates of Borrowers
party thereto as “Guarantors”, and Lender. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.
The principal hereof and interest accruing thereon shall be due and payable as
provided in the Loan Agreement.
This Revolving Note may be prepaid only in accordance with the Loan Agreement.
This Revolving Note is issued pursuant, and is subject, to the Loan Agreement,
which provides, among other things, for acceleration hereof. This Revolving Note
is the “Note” referred to in the Loan Agreement.
This Revolving Note is secured, among other things, pursuant to the Loan
Agreement, and may now or hereafter be secured by one or more other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements.
Borrowers hereby agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses in the event this Revolving Note is not paid
when due, whether or not legal proceedings are commenced.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
All rights and obligations hereunder shall be governed by the laws of the State
of Connecticut and this Revolving Note shall be deemed to be under seal.






--------------------------------------------------------------------------------




INDUSTRIAL SERVICES OF AMERICA, INC.,
a Florida corporation


By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________












--------------------------------------------------------------------------------






EXHIBIT 2
Customer Credit Limits


ACCOUNT NAME
CREDIT LIMIT
[Customer name has been omitted. The Registrant hereby undertakes to furnish
supplementally copies of the omitted customer name upon request by the U.S.
Securities and Exchange Commission.]
$300,000
[Customer name has been omitted. The Registrant hereby undertakes to furnish
supplementally copies of the omitted customer name upon request by the U.S.
Securities and Exchange Commission.]
$250,000
[Customer name has been omitted. The Registrant hereby undertakes to furnish
supplementally copies of the omitted customer name upon request by the U.S.
Securities and Exchange Commission.]
$250,000
[Customer name has been omitted. The Registrant hereby undertakes to furnish
supplementally copies of the omitted customer name upon request by the U.S.
Securities and Exchange Commission.]
$250,000











--------------------------------------------------------------------------------




EXHIBIT 3
List of Eligible Equipment


[Listing of Eligible Equipment has been omitted.  The Registrant hereby
undertakes to furnish supplementally copies of the omitted listing upon request
by the U.S. Securities and Exchange Commission.]






